Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 1 of 37




                 EXHIBIT H
              Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 2 of 37

                            COMMONWEALTH OF PENNSYLVANIA


                                          LEGISLATIVE JOURNAL

                                           TUESDAY, OCTOBER 29, 2019


SESSION OF 2019                       203D OF THE GENERAL ASSEMBLY                                                                   No. 64

      HOUSE OF REPRESENTATIVES                                            BILL REREPORTED FROM COMMITTEE
             The House convened at 11 a.m., e.d.t.
                                                                        SB 421, PN 1330 (Amended)                         By Rep. SAYLOR

            THE SPEAKER (MII~E TURZAI)                                  An Act amending the act of June 3, 1937 (P.L.1333, No320),
                                                                    lrnown as the Pennsylvania Election Cade, in preliminary provisions,
                    PRESIDING                                       further providing for definirions; in the Secretary of the Commonwealth,
                                                                    providing for requirements for disapproval or decertification of voring
                          PRAYER                                    apparatuses and for census outreach; in district election officers, further
                                                                    providing for compensation of district election of~'icers; in election
                                                                    districts and polling places, further providing for resfictions on
   The SPEAKER. The prayer today will be offered by Pastor          alteration; in nominarion of candidates, further providing for petition
Steve Sheldon of Wrightsdale Baptist Church in south Peach          may consist of several sheets and affidavit of circulator, for manner of
Bottom, Pennsylvania, and this good gentleman is the guest of       signing nomination peritions and rime of circulating and for nominations
our majority leader, Representative Bryan Cutler of Lancaster       by political bodies; in ballots, further providing for form of official
                                                                    primary ballot, for form of official election ballot, for number of ballots
County.                                                             to be printed and specimen ballots and for forms of ballots on file and
   And, Pastor.                                                     open to public inspection and ballots and diagrams to be famished to
                                                                    candidates and parties; in voting machines, further providing for
   PASTOR STEVE SHELDON, Guest Chaplain of the House                requirements of voting machines and for form of ballot labels on voting
                                                                    machines; in electronic voting systems, fitrther providing for
of Representatives, offered the following prayer:                   requirements of electronic voting systems, for forms, for election day
                                                                    procedures and the process of voting and for post elecrion procedwes;
    Thank you, Mr. Speaker.                                         providing for voting apparatus bonds; in preparation for and conduct of
    Let us pray together:                                           primaries and elections, further providing for manner of applying to vote
                                                                    and persons entitled to vote and voter's certificates and entries to be made
    Our Father in heaven, as we begin today we acknowledge You      in district register and numbered lists of voters and challenges, for
as our creator and Lord. I thank You for these men and women        method of marking ballots and depositing same in districts in which
who represent the people of our great State. Thank You for their    ballots are used, for instructions of voters and manner of voting in
commitment and dedication. Bless this House with Your               districts in which voting machines are used, for count and return of votes
                                                                    in disficts in which ballots are used, for what ballots shall be counted,
presence and Your love. Give these assembled here Your              manner of counting and defecrive ballots and for canvass and return of
discernment and Your direction. Grant humility and purpose to       votes in districts in which voting machines are used and providing for
all. Forgive when we fail to follow You, and forgive us as we       deadline for receipt of valid voter registration application, for appeals
forgive others. May each person here go beyond personal wants,      and for appeals to court of common pleas; in voting by qualified absentee
                                                                    electors, further providing for applications for official absentee ballots,
desires, and agendas to seek Your will and Your way for             for date of application for absentee ballot, for approval of application for
Pennsylvania. Remind us to keep Your best for all in our hearts,    absentee ballot, for absentee electors files and lists, for official absentee
minds, and actions.                                                 voters ballots, for delivering or mailing ballots, for voting by absentee
    Once more we thank You and bless You for who You are and        electors, for canvassing of official absentee ballots and for public
                                                                    records; providing for voting by qualified mail-in electors; in returns of
for all that You have called us to be. Continue to bless these      primaries and elections, further providing for manner of computing
Representatives this day and each day. This I pray in the name of   irregulaz ballots; providing for dissemination of information and for
our creator and Lord. Amen.                                         jurisdiction; removing references to the Traffic Court of Philadelphia;
                                                                    and making related repeals.

              PLEDGE OF ALLEGIANCE                                     APPROPRIATIONS.

   (The Pledge of Allegiance was recited by members and
visitors.)                                                                 BILLS REPORTED FROM COMMITTEE,
                                                                          CONSIDERED FIRST TIME, AND TABLED
         JOURNAL APPROVAL POSTPONED                                     HB 1234, PN 2813 (Amended)                             By Rep. COX
   The SPEAKER. Without objection, the approval of the                  An Act amending the act of June 2, 1915 (P.L.736, No338), lrnown
Journal of Monday, October 28, 2019, will be postponed until        as the Workers' Compensation Act, in liability and compensation, further
                                                                    providing for the definitions of "injury," "personal injury" and "injury
printed.                                                            arising in the course of his employment," providing for diseases with
                                                                    long latency periods between occupational exposure and manifestation
                                                                    of the disease and further providing for liability.
               Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 3 of 37

1722                                        LEGISLATIVE JOURNAL-HOUSE                                                        OCTOBER 29
   LABOR AND INDUSTRY.                                                     No. 597 By Representarives BARRAR, BIZZARRO,
                                                                           BROWN, HII,L-EVANS, JONES, KAUFFMAN, KORTZ,
    HB 1830, PN 2501                                   By Rep. COX         MARSHALL,    RYAN,     SCHLOSSBERG,     SONNEY,
                                                                           YOUNGBLOOD, DiGIROLAMO, LONGIETTI, BERNSTINE,
    An Act repealing the act of July 1, 1978 (P.L.584, No.109), entitled   SAINATO, DeLUCA, BURNS, KINSEY and NEILSON
"An act establishing an agency to create the linkage necessary for the
planning of an economic development system for Pennsylvania, and               A Resolution recognizing the month of October 2019 as
making an appropriation."                                                  "Chiropractic Health Month" in Pennsylvania.
   LABOR AND INDUSTRY.
                                                                              Referred to Committee on HEALTH, October 29, 2019.

               RESOLUTIONS REPORTED                                        No. 598 By Representatives RAPP, BIZZARRO, BOBACK,
                 FROM COMMITTEE                                            BROOKS, BROWN, BURNS, CALTAGIRONE, CAUSER,
                                                                           SCHLEGEL      CULVER,     DiGIROLAMO,    FREEMAN,
    HR 552, PN 2648                              By Rep. BARRAR            GABLER, HELM, HILL-EVANS, KORTZ, LONGIETTI,
                                                                           MACKENZIE, MILLARD, MOUL, MURT, PICKETT, PYLE,
   A Resolution honoring the 244th birthday of the United States
Marine Corps on November 10, 2019.                                         READSHAW, RYAN, SCHMITT, SONNEY, STARTS,
                                                                           VITALI and ZIMMERMAN
  VETERANS    AFFAIRS                    AND          EMERGENCY
PREPAREDNESS.                                                                  A Resolution designating the month of November 2019 as "COPD
                                                                           Awareness Month" in Pennsylvania.

   HR 558, PN 2654                               By Rep. BARRAR               Referred to Committee on HEALTH, October 29, 2019.
    A Resolurion designating the month of November 2019 as "Veteran
Awareness Month" in Pennsylvania in conjunction with the annual                              HOUSE BILLS
"Veterans Day" observance on November 11, 2019.
                                                                                       INTRODUCED AND REFERRED
  VETERANS    AFFAIRS                    AND          EMERGENCY
PREPAREDNESS.                                                              No. 2000 By Representative MURT
                                                                               An Act designating the portion of County Line Road between
   HR 564, PN 2666                               By Rep. BARRAR            Warminster Road and Newtown Road in Montgomery County as the
                                                                           Captain William J. Ahlum Memorial Highway.
   A Resolution designating October 22, 2019, as "Vincent Neil
DiRenzo Day" in Pennsylvania in memory of a native son who identified
Cuban-based Soviet nuclear missiles in October 1962.                         Referred to Committee on TRANSPORTATION, October 29,
                                                                           2019.
  VETERANS    AFFAIRS                    AND          EMERGENCY
PREPAREDNESS.                                                              No. 2001 By Representative MiJRT
                                                                               An Act designating the portion of County Line Road between
   HIt 599, PN 2801                              By Rep. BARRAR            Warminster Road and Jacksonville Road in Montgomery County, as the
                                                                           Specialist 4 Harold E. Cashman Memorial Highway.
    A Resolution memorializing the Can-Am Police-Fire Games
Federation to name Butler County as the 2024 Can-Am Police-Fire
Games location.                                                              Refereed to Committee on TRANSPORTATION, October 29,
                                                                           2019.
  VETERANS    AFFAIRS                    AND          EMERGENCY
PREPAREDNESS.                                                              No. 2002 By Representatives KAUFER, BERNSTINE,
                                                                           HEFFLEY, JAMES, JOZWIAK, MOUL, PICKETT, PYLE,
               HOUSE RESOLUTIONS                                           RYAN,    SCHMITT,    TOOHIL,   WHEELAND    and
            INTRODUCED AND REFERRED                                        ZIMMERMAN
                                                                                An Act repealing the act of May 11, 1921 (P.L.479, No.225),
No. 596 By Representatives SIMS, FRANKEL, STURLA,                          entitled "An act imposing a State tax on anthracite coal; providing for
ZABEL, BIZZARRO, SHUSTERMAN, KINSEY, McNEILL,                              the assessment and collection thereof; and providing penalties for the
SANCHEZ,    DONATUCCI,        KENYATTA,     CRUZ,                          violation of this act."
SCHLOSSBERG, ULLMAN, T. DAMS, JOHNSON-
HARRELL, ISAACSON, HILL-EVANS, RAVENSTAHL,                                   Referred to Committee  on    ENVIRONMENTAL
MURT, THOMAS, WEBSTER, YOLTNGBLOOD, CIRESI and                             RESOURCES AND ENERGY, October 29, 2019.
HOWARD
                                                                           No. 2003 By Representatives ORTITAY, GROVE, RYAN,
    A Resolution recognizing the month of October 2019 as "LGBT            BARRAR, KAUFFMAN, JAMES, KEEFER, MOUL,
History Month" in Pennsylvania.
                                                                           LAWRENCE, BERNSTINE and GLEIM
  Referred to Committee on LOCAL GOVERNMENT,                                    An Act amending the act of April 12, 1951 (P.L.90, No.21), laiown
October 29, 2019.                                                          as the Liquor Code, in disposition of moneys collected under provisions
                 Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 4 of 37

2019                                           LEGISLATIVE JOURNAL-HOUSE                                                                         1723
of act, further providing for moneys paid into the Sta[e Stores Fund for                       BILLS SIGNED BY SPEAKER
use of the Commonwealth.
                                                                                    Bills numbered and entitled as follows having been prepared
  Referred to Committee on LIQUOR CONTROL, October 29,                          for presentation to the Governor, and the same being correct, the
2019.                                                                           titles were publicly read as follows:

No. 2004 By Representatives ORTITAY, GROVE, RYAN,                                  HB 510, PN 885
BARRAR, KAUFFMAN, JAMES, KEEFER, MOUL,
BERNSTINE and GLEIM                                                                 An Act amending Title 53 (Municipalities Generally) of the
                                                                                Pennsylvania Consolidated Statutes, in intergovernmental cooperation,
     An Act amending the act of July 2, 1993 (P.L.359, No.50), imown            further providing for ordinance, for content of ordinance, for joint
as the Keystone Recrearion, Park and Conservation Fund Act, further             purchases with private educational establishments, for required review
providing for definitions, for Keystone Recrearion, Pazk and                    of specified agreements and for effect of joint cooperation agreements.
Conservation Fund, for dunes, responsibilities and limitations on
agencies, for allocation from fund and for waivers; and making related             HB 511, PN 497
repeals.
                                                                                    An Act amending the act of May 1, 1933 (P.L.103, No.69), known
  Referred to Committee  on    ENVIRONMENTAL                                    as T'he Second Class Township Code, in corporate powers, further
                                                                                providing for intergovernmental cooperation.
RESOURCES AND ENERGY, October 29, 2019.
                                                                                   HB 512, PN 498
No. 2005 By Representatives ORTITAY, GROVE, RYAN,
BARRAR, KAUFFMAN, KEEFER, MOUL, BERNSTINE and                                       An Act amending Title 11 (Cities) of the Pennsylvania Consolidated
GLEIM                                                                           Statutes, incorporate powers, further providing for municipal authorities
                                                                                and cooperation with other political subdivisions.
     An Act amending Title 18 (Crimes and Offenses) of the
Pennsylvania Consolidated Statutes, in other offenses, further providing           Whereupon, the Speaker, in the presence of the House, signed
for Substance Abuse Education and Demand Reduction Fund.
                                                                                the same.
   Referred to Committee on NDICIARY, October 29, 2019.
                                                                                                COMMUNICATIONS FROM
No. 2007 By Representatives RABB, SOLOMON, KINSEY,                                            INDEPENDENT FISCAL OFFICE
WEBSTER, SCHLOSSBERG, CALTAGIRONE, KENYATTA,
MADDEN, STURLA, ROZZI, HILL-EVANS and KEEFER                                       The SPEAKER. The Speaker acknowledges receipt of a letter
                                                                                from the Independent Fiscal Office regarding a request for an
     An Act amending the act of June 3, 1937 (P.L.1333, No.320),                actuarial note for HB 1961, PN 2703.
lrnown as the Pennsylvania Election Code, in elections districts and
polling places, further providing for equipment and arrangement of                                               *s*
polling places, guard rail, number of voting compaRments of voting
machines; in nomination of candidates, further providing for casting of
lots for position of names upon the primary ballots or ballot labels and           The Speaker also acknowledges receipt of a letter from the
notice to candidates; and, in ballots, further providing for form of official   Independent Fiscal Office regarding a request for an actuarial
primary ballot.
                                                                                note for HB 1963, PN 2705.
  Referred to Committee on STATE                       GOVERNMENT,
                                                                                   (Copies of communicarions are on file with the Journal clerk.)
October 29, 2019.

                                                                                                   LEAVES OF ABSENCE
          SENATE BILL FOR CONCURRENCE
                                                                                   The SPEAKER. The Chair is now fuming to the majority whip
   'The clerk of the Senate, being introduced, presented the
                                                                                and the minority whip for leaves of absence. We have none today;
following bill for concurrence:
                                                                                no requests for leaves of absence.
   SB 473, PN 1190
                                                                                                    MASTER ROLL CALL
  Refereed to Committee on HUMAN SERVICES, October 29,
2019.                                                                             The SPEAKER. Members, please proceed to vote on the
                                                                                master roll.
                       SENATE MESSAGE                                              The following roll call was recorded:
                       HOUSE BILLS
                                                                                                           PRESENT-201
                  CONCURRED IN BY SENATE
                                                                                Bamar             Fiedler         L.ee             Rigby
   The clerk of the Senate, being introduced, returned HB 510,                  Benninghoff       Fitzgerald      Lewis            Roae
PN 885; HB 511, PN 497; and HB 512, PN 498, with                                Bemstine          Flynn           Longietti        Roebuck
                                                                                Bizzacro          Frankel         Mackenzie        Rothman
information that the Senate has passed the same without                         Boback            Freeman         Madden           Rowe
amendment.
              Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 5 of 37

1724                                   LEGISLATIVE JOURNAL-HOUSE                                              OCTOBER 29
Bomwicz        Fritz          Malagari       Rozzi               Representative Barran. So we are going to go Representative
Boyle          Gabler         Maloney        Ryan
                                                                 Gabler, followed by our majority Appropriations chair, Stan
Bradford       Gainey         Markosek      Sainato
Briggs         Galloway       Marshall      Samuelson            Saylor, with Representative Jones, followed by Representative
Brooks         Gaydos         Masser        Sanchez              B3rIST.
Brown          Gillen         Matzie        Sankey                  Representative Gabler, how far have these young men
Bullock        Gillespie      McCarter      Sappey
                                                                 traveled? You can use that right there.
Burgos         Gleim          McClinton     Saylor
Bums           Goodman        McNeill       Scheme]                 Mr. GABLER. Thank you, Mr. Speaker.
Caltagirone    Gregory        Mehaffie      Schlossberg             These young men have traveled about 3 hours, all the way
Carroll        Greiner        Mentzer       Schmitt              from northwestern Elk County and southwestern McKean
Causer         Grove          Merski        Schroeder
                                                                 C011lltY.
Cephas         Hahn           Metcalfe      Schweyer
Ciresi         Hanbidge       Metzgar       Shusterman              The SPEAKER. Thank you so much. So a total of 6 hours
Comitta        Harkins        Mihalek       Simmons              driving rime for these good young men.
Conklin        Harrell        Millazd       Sims                    Members, I am going to need you to take your seats. We are
Cook           Hams           Miller, B.    Snyder
                                                                 not going to begin until everybody takes their seats. Close the
Cox            Heffley        Miller, D.    Solomon
Cruz           Helm           Mizgorski     Sonney               doors of the House. They certainly deserve respect having
C~Iver         Hennessey      Moul          Staats               traveled 3 hours here and 3 hours home. Please close the doors of
Cutler         Hershey        Multery       Stephens             the House. All members are instructed to take their seats. Any
Daley          Hickemell      Mullins       Stnizzi
                                                                 conversations will need to go off the House floor.
Davidson       Hohenstein     Mort          Sturla
Davis, A.      Howazd         Mustello      'Thomas
Davis, T.      Innamorato     Neilson       Tobash                              COMMUNICATION FROM
Dawkins        Irvin          Nelson        Toepel
Day            Isaacson       Nesbit        Toohil                               TEMPLE UNIVERSITY
Deasy          James          O'Mara        Topper
DeLissio       Jones          O'Neal        Ullman                  The SPEAKER. The Speaker aclrnowledges receipt of the
Delloso        Jozwiak        Oberlander    Vitali
                                                                 Temple University Consolidated Financial Statements and
Delozier       Kail           Ortitay       Walsh
DeLuca         Kaufer         Otten         Warner               Supplemental Schedules for the year ended June 30, 2019, and
Dermody        Kauffman       Owlett        Warren               the year ended June 30, 2018.
Diamond        Keefer         Pashinski     Webster
DiGirolamo     Keller         Peifer        Wentling                (Copy of communication is on file with the Journal clerk.)
Donatucci      Kenyatta       Petrarca      Wheatley
Dowling        Kim            Pickett       Wheeland
Driscoll       Kinsey         Polinchock    White                         ELK/McKEAN SENIOR LEAGUE
Dunbar         Kirkland       Puskaric      Williams
Dush           Klunk          Pyle          Youngblood                BASEBALL ALL-STAR TEAM PRESENTED
Ecker          Knowles        Rabb          Zabel
Emrick         Kortz          Rader         Zimmerman               The SPEAKER. Representarive Gabler, proceed.
Evans          Kosierowski    Rapp                                  Mr. GABLER. Thank you very much, Mr. Speaker.
Everett        Krueger        Ravenstahl    Tu[zai,
Fazry          Kulik          Readshaw       Speaker                Mr. Speaker, today we are joined by a truly outstanding group
Fee            Lawrence       Reese                              of young people who exemplify the virtues of strength, tenacity,
                                                                 discipline, and endurance. Today I am honored to introduce to
                        ADDITIONS-0                              you the Elk/McKean Senior League Baseball All-Star Team,
                                                                 your 2019 Pennsylvania State Champions.
                        NOT VOTING-0                                Winning their second straight Pennsylvania State title with an
                                                                 8-to-3 win over Hollidaysburg, the Elk/McKean All-Stars
                         EXCUSED-2
                                                                 represented Pennsylvania in the east region tournament,
Mako           Quinn                                             convincingly defeating the State champion teams from Rhode
                                                                 Island and New York, as well as posring an impressive rout of
                    LEAVES ADDED-4                               New Hampshire by a score of 18 to 2. This team represented our
                                                                 State at the regional finals with honor and performed at the
Cruz           Matzie         Nesbit        Vitali
                                                                 highest level, reflecting great credit upon their communities in
                                                                 Elk and McKean Counties as well as the Commonwealth of
                                                                 Pennsylvania.
   The SPEAKER. There are 201 members voting on the master
                                                                    At this time I would like to introduce the members of the team
roll. We have a quorum.
                                                                 who executed this impressive run. Led by manager Casey
                                                                 Zimmerman and assistant coaches Russ Transue and Mike
   Representative Matt Gabler. Representative Gabler, you have
                                                                 Porter, the team members are as follows: First, joining me up
a group of champions here, and let us bring them down to the
                                                                 front behind me are Domenic Allegretto, Reese Novosel,
well of the House and some of the captains up here and the
                                                                 Jefferson Freeburg, Aiden Zimmerman, and Kaden Dennis. The
coaches to the front with Representative Gabler.
                                                                 rest of the team down front in the well are—
   Representative Gabler will be followed by Representatives
                                                                     The SPEAKER. Please raise your hand as your name is called.
Saylor and Jones - Representative Saylor, our majority
                                                                     Mr. GABLER. —are Luke Zimmerman, Luke Ely, Dalton
Appropriations chair, and Representative Jones - then
                                                                 Stahli, Ethan Wells, Caden Smiley, Carson Whiteman, Camron
                                                                 Marciniak, Collin Porter, and Harley Moms.
               Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 6 of 37

2019                                      LEGISLATIVE JOURNAL-HOUSE                                                                   1725
    Hailing from the communiries of Johnsonburg, Ridgway, and                Mr. Smith, or Brian, as we all would know him, also has
Kane, this team has truly made their families, &lends, and their        helped found the program called WILD, which stands for Work
communities exceptionally proud. We are so honored to host              Hard, Show Integrity, Look Out for Others, and Demonstrate
them here at the Capitol today to recognize their exceptional           Responsibility. This program helps foster good behavior by
aduevement. I would also like to note that this team actually hails     recognizing students who are modeling good and positive
from two legislative districts. I am joined by my colleague,            behavior. The program demonstrates the importance of positive
Representative Marty Causer, who represents the portion of              reinforcement instead of just focusing on punishment of bad
McKean County from which some of our athletes hail. And so              behavior.
we all extend our sincere appreciarion and congratulations to this          And in today's educational world, a new and important focus
team.                                                                   has been placed on student safety. Mr. Smith has been a leader in
    Please join me one more time in congratulating the 2019             improving safety of the students under his care. He has helped
Elk/McKean Senior League All-Stars, your Pennsylvania State             update the car rider procedures to ensure more student
Champions. Thank you very much.                                         accountability, he has helped modify the fire drill procedures to
    The SPEAKER. Thank you, Representative Gabler.                      account for every student as they reenter the building, and worked
    And congratulations to the Elk/McKean Senior League                 with a group of teachers to help modify the bus dismissal, which
All-Star Baseball Team.                                                 greatly reduces student behavior issues while heading to their
    I think there are a good number of pazents and family members       buses and dramatically reduces the number of students missing
in the back, if you will please stand. Thanks for making the trip       their buses.
here with the boys. We are very, very appreciative. Thank you               So on behalf of the entire Dallastown community, I wanted to
for coming.                                                             once again congratulate you, Brian, on this fantastic achievement
    We will take some photos and get them back to their families.       and to thank you for dedicating your career to improving the lives
                                                                        and the well-being of our students in the Dallastown Area School
   Majority Appropriations Chair Representative Stan Saylor is          District.
being joined by Representative Jones —both of them from York                And I want to note that Representative Jones and I are proud
County —and they aze presenting a citation today. And bring up          graduates of Dallastown High School.
your special guest, please.                                                 And with that, I will turn the microphone over to
   And, sir, do you have any guests with you? Please come on            Representative Jones.
up. So we will begin after the photos here.                                 Mr. JONES. Thank you.
   And the Sergeants at Arms can briefly open the doors of the              So last week Representative Saylor and I had the somber duty,
House, let members on and off:                                          a great honor, of aclrnowledging our fallen soldiers, Sergeants
                                                                        Slutman and Hines. This is a bit more joyous occasion, but to
               BRIAN SMITH PRESENTED                                    once again celebrate Dallastown.
                                                                            So Mr. Smith lives in Rep. Saylor's district but he works in my
    The SPEAKER. The Chair calls upon the majority                      district and home school of Dallastown. The only thing I want to
Appropriations chair, Representative Stan Saylor, who is                add is that in addition to that long list of accomplishments,
accompanied by Representarive Mike Jones.                               Mr. Smith also coached our oldest daughter in basketball a
    Mr. SAYLOR. Thank you, Mr. Speaker.                                 number of yeazs ago, and she is an extremely strong-willed young
    I rise today to welcome Brian Smith, who is the assistant           woman, so I think we should easily add that because that alone
principal at Ore Valley and York Township Elementary Schools,           should have gotten you some kind of award.
who is our 2019 Outstanding Assistant Principal of the Year.                So I do appreciate all the time you invest in our children, and
    I want to thank Brian for being here, and I also want to            it is a very well-deserved honor. So congratularions.
recognize his wife, Amy; his mom, Kim, and his father, Matt; and            The SPEAKER. Principal Smith, congratulations and thank
his grandmother, Pat, who are sitting over here, I believe—             you for the outstanding work you are doing for the youth in the
Grandma Pat, are you in the back? Yeah, she is back there. There        Commonwealth of Pennsylvania, and in particulaz, at Dallastown
she is waving.                                                          Area School District, an outstanding school district. All the best
    Mr. Smith has been an employee of Dallastown School                 to you. Thank you both for being here.
District for the last 10 years and has served in his current role for
the last 4. The entire Dallastown School District community                Chairman Stephen Barrar is welcomed to the rosrium. And,
could not be any prouder of Brian for his tremendous honor. He          members, this is a special honor that the chair is going to — it is a
is a tremendous asset to the students and is doing great things for     surprise, so I do not want to take away from the surprise, but I do
our elementary schools.                                                 ask that all the members please take their seats. It is a surprise
    One of Brian's biggest accomplishments as an assistant              honor that the chair is going to present. Let us close the doors of
principal was the founding of CLAW, which stands for Create,            the House.
Learn, Achieve, and Wonder, which is an afterschool program
which encourages innovation and creative thinking. This club                           SEAN HARRIS PRESENTED
was originally founded to help struggling students improve their
PSSA (Pennsylvania System of School Assessment) scores, and                The SPEAKER. And, Chairman Banar. Thank you, sir.
it has grown to have a mission of creating a more well-rounded             Mr. BARRAR. Thank you, Mr. Speaker.
student.                                                                   Mr. Speaker, thank you for giving me a little bit of time here
                                                                        to honor one of our House employees who has done an
                                                                        exceptional job for us. You know, the House of Representatives
               Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 7 of 37

1726                                      LEGISLATIVE JOURNAL-HOUSE                                                    OCTOBER 29
is blessed with a lot of talented and hardworking employees and                 REPUBLIC OF KOREA DELEGATION
staffers here, and I would like to call one up here at the moment                        INTRODUCED
who received a very special recognition. Sean Harris, would you
come up.                                                                    The SPEAKER. Members, the good gentleman from
    As most of you know, for 10 years I have been the chairman          Montgomery County, Representative Todd Stephens, brings to us
of the Veterans Affairs and Emergency Preparedness Committee,           some guests from the Republic of Korea, often commonly
and in my opinion, we have turned out some exceptional                  referenced as South Korea in the media. And as you lrnow, its
legislation. Some of it has been monumental across the country.         capital is Seoul, Korea, and it is a democracy and a close ally of
We received for one of the last bills we did dealing with the           the United States, a unitary presidential constitutional republic.
education of our National Guard, we received national publicity         The President at this time is Moon Jae-in and the Prime Minister
on it, and a couple of our staffers have worked very hard on that       is Lee Nak-yeon.
legislation. I get a lot of the credit because I am the                     We have with us today —and as I announce your name, please
Representative, but I think it is important that we honor the           raise your hand —Master Bong Pil Yang and he is the general
people behind the scenes.                                               secretary of the America-Korea-China Leaders Society; Sung
    Well, the Pennsylvania National Guard and the United States         Woong Kim, please raise your hand, is the vice president of this
National Guard Association recently at their summer convention          prestigious society. We have also Chun Su Seo, who is the mayor
presented Sean Harris with the Patrick Henry Awazd. This is one         of Hamyang City. Please raise your hand, Mayor. Thank you, sir.
of the highest awazds that they give out to either Congressmen,         And Tae Jin Hoang is the city council chair. Please raise your
Senators, Representatives, and sometimes staffers. Sean was 1 of        hand. With them also are — as I say your name please raise your
18 —Sean, was it? Fifteen. Sean was 1 of 15 staffers to actually        hand —Jung Kun Hong, Hyun Gyu Lee, Yung Hee Lee, Jong Ho
receive this national awazd, and it is a great honor for us.            Park, Sun Uk Kang, Ki Chang Noh, Gyu Bong Lee, and Yung
    So today I wanted to present him with a citation in thanking        Man Kim.
him for his hard work. This is an incredible honor. You know, a            We want you to lrnow that we are exceprionally honored to
lot of us have gotten honors from State associarions, but this is an    have you come to visit the Pennsylvania House of
honor given to Sean from the national, United States National           Representatives. Korea is an important ally, the Republic of
Guard Association. Just a great honor.                                  Korea is an important ally and friend of our country and of our
    And I just wanted to a take a quick second and read that the        Commonwealth.
Patrick Henry Award recognizes local officials and civic leaders           The Chair is going to call upon Representative Todd Stephens,
who have distinguished themselves with providing outstanding            who has escorted this distinguished delegation into our chamber.
and exceprional service to the United States Armed Forces or the           Mr. STEPHENS. Thank you, Mr. Speaker.
National Guard of the United States.                                       And thank you, colleagues, for your attenrion for this group of
    Sean Hams is a graduate of Lackawanna College. Sean has             esteemed guests who traveled a long way. I lrnow we heard
been involved in everything. Sean is not just my staffer; he is my      eazlier about some guests who traveled several hours, but it is a
friend. And I lrnow how hard he works. And I will tell you what,        13-hour flight from Korea over here and these fine folks have
I am proud to call him my friend. Actually, somerimes I call him,       joined us.
I go out with him and I introduce him as my son. But I love this           In addition to the wonderful relarionship that the United States
guy. He is one of the hardest working staffers that I have ever         enjoys with the Republic of Korea, we also back home in
met.                                                                    Montgomery County — I am proud to represent Montgomery
    So in the citation, of course, it says, "Now therefore, the House   Township who has several years ago adopted sister city status
of Representatives of the Commonwealth of Pennsylvania                  with Hamyang City, and behind me are the mayor of Hamyang
congratulates Sean Harris upon his well-deserved recognirion;           City and the city council chairman. They are preparing for a
proudly notes his exemplary record of service and                       tremendous expo next year where they will be celebrating all the
contributions...° to this great august body.                            wonderful benefits of ginseng and the long-lasting health benefits
    Thank you, everyone.                                                that ginseng provides, and it is really a terrific expo.
    Congratulations, Sean.                                                 I know some of our colleagues from the Senate recently went
    The SPEAKER. Congratulations, Sean, on behalf of the entire         over to Korea to learn more about their city and their culture and
membership of the Pennsylvania House of Representatives for             their life and the way that we can help expand business
your U.S. National Guard Association Patrick Henry Award.               opportunities for businesses here in Pennsylvania and connect
                                                                        with those businesses over in Korea and develop and continue
   Please open the doors of the House.                                  developing those partnerships that have lasted for so long and are
   We are so honored —Representative Todd Stephens— Where               so important to so many of us.
is Representative Stephens? Come on up, sir. Representarive                So if I could just ask my colleagues to provide a kind, warm
Stephens, will you escort the Korean delegation that is visiting        welcome with a round of applause for our guests from the
the Capitol today up here to our rostrum. Thank you, sir. Please        Republic of Korea.
come on right up to the rostrum here, the whole group; the entire          The SPEAKER. Thank you so much. Thank you.
delegation, come on up.
               Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 8 of 37

2019                                      LEGISLATIVE JOURNAL-HOUSE                                                                  1727
                  GUESTS INTRODUCED                                         Ms. GAYDOS. Thank you, Mr. Speaker.
                                                                            I would like to welcome today Lt. Col. John Cappello, founder
    The SPEAKER. We have a large group from Westmoreland                and president of the Halyard Mission Foundation. Lt. Col. John
 County in Representative Eric Nelson's district. Representarive        Cappello retired from the U.S. Air Force in 2014 after serving
 Nelson, are they from Hempfield or from another community?             24 years. He served as the U.S. Air Force attache to Serbia and
 All over the district, all over your district. So these constituents   Israel, and he had accumulated over 3,000 flying hours.
 are from Representative Eric Nelson's district. Please stand, those        He is the founder and president of the Halyard Mission
 guests from Westmoreland County. Thank you so much for being           Foundation. The foundation was started to promote historical ties
 with us. Thank you.                                                    between U.S. and Serbia, which are based on the values of
    To my left — and I am going to have her come up to the front        freedom and democracy. This year marks the 75th anniversary of
 — Molli Daubert. Molli, will you step out front. Just come on out,     Operation Halyard. Of World War II's countless stories and major
 Molli. Come on, dear; right up here where the pages are. Thank         events such as D-Day, the Attack on Pearl Harbor, Midway,
 you. Molli is a fourth grade student at Mountain View                  Battle of Britain, and the Battle of the Bulge, Operation Halyard
 Elementary School and she is with Janis Creason. Where is Janis?       is one of the more obscure but no less significant.
 Hey, Janis. How are you, dear? Good friend of ours. Treasurer of           In order to understand the significance, one must understand
 Dauphin County. And they are the guests of Representative              a little history. Toward the end of World War II, Allied planes
Lewis. Representative Lewis, thank you for bringing Molli here          B-17 Flying Fortresses and B-24 Liberators were charged with
 today. Thank you.                                                      targeting the Ploesti oil fields that supplied the German war
    Now, we have some firefighters here with us. We are going to        machines. Hundreds of Allied airmen on this mission had been
begin with some from Hazleton, the city firefighters. I think they      attacked and shot down by the Nazi Luftwaffe aircraft in a region
are in the rear of the House. As I call your name, if you could just    that is now Serbia. Many were killed or captured. Local villagers
come up near the railing as I call your name —Kevin Ruby and            who were fighting the Communist regime, led by Josip Broz Tito,
Justin Zoshak. Come up near the railing there. Will everybody           risked their own lives to house, feed, clothe, and hide ow airmen
please give a warm welcome to the Hazleton City firefighters that       from German troops.
are guests with us today —Kevin Ruby and Justin Zoshak. They                A three-member team from the United States along with the
are good friends and guests of Representative Tarah Toohil.             villagers organized the construction of an airstrip near the village
    In the rear of the House, we have some from our neck of the         of Pranjani, Serbia, in 1944 right under the nose of the Germans.
woods —Allegheny County firefighters, please come up to the             For 6 days the airmen toiled on the airstrip using mostly their bare
railing as I call your name, good friends — Jason Pampena, Holly        hands with an occasional hoe or pitchfork to cleaz the ground.
Kendall, and Justin Reams. Come up to the railing. And,                 They cleared enough room to give the C-47s room to land. And
gentlemen, great to see you. Thank you very much for coming to          over a 6-month period, every single Allied soldier was evacuated
the House floor, Allegheny County firefighters.                         —more than 500.
    In the rear of the House —and if this young man could come              Many of you might remember the 1963 movie "The Great
down front, just walk right down the aisle as I say your name —         Escape," with Steve McQueen and Charles Bronson. It was the
Hunter Hammock, come down. Hunter, just come on right down              story of Allied prisoners escaping from a German camp during
the aisle and come up in the well of the House near the pages.          World War II. Well, in my book, Operation Halyard is the
And Hunter is a junior at Marple Newtown High School and is             greatest escape —one which is truly American but also very
following today Representative Jennifer O'Mara in Delaware              Pennsylvanian. Many of the participants were from
County. We are so honored to have you here today. Thanks,               Pennsylvania. Lt. George Musulin, the masternund and one of
buddy.                                                                  the commanders of the mission, was a Pennsylvanian. He
    And Marian Catholic High School senior U.S. civics class is         attended Ambridge High School, was raised in Johnstown, and
here. They are friends and guests of Representative Knowles,            graduated from the University of Pittsburgh, where he played
Representative Goodman, Representative Toohil, and                      football in Pitt's National Championship the year of 1937.
Representative Heffley. Where is this class? Please stand up. Oh,       Overall, there were more than 20 Pennsylvanians who had
are they in the gallery? Hey, sorry; I did not see you up there. My     participated in the mission as masterminds, rescuers, or the
apologies. You may know that Representative Jerry Knowles is            rescued, and the foundation is still looking for many of the family
a graduate of Marian. And they have chaperones with them:               members. I do have a list of those who are from Pennsylvania, so
Dr. Paula Holoviak, Mr. Zac Mrochko, Mrs. Teresa Sheer, and             if you would like to see that list, we would be glad to provide
Dr. Rodeen Lechleitner. Please stand as well, those individuals         that.
that are with them. Thank you.                                             Among the 500 were many western Pennsylvanians, including
                                                                        John Devlin; William Whelan; George Vujnovich; Bobby
             STATEMENT BY MS. GAYDOS                                    Marjanovich; and Carl Walpusk, who is a constituent of mine,
                                                                        current resident of Moon Township, and a retired Pennsylvania
   The SPEAKER. Representative Valerie Gaydos would like to             State trooper who was a machine gunner in the 15th U.S. Army
be recognized under unanimous consent. Representative Valerie           Air Force. Carl, who is now in his nineties, was unable to be here
Gaydos is recognized under unanimous consent.                           with us today due to travel challenges. But on behalf of Carl,
   Ms. GAYDOS. Thank you, Mr. Speaker.                                  I had the honor of traveling to Serbia last month along with
   I would like to welcome today Lt. Col. John Cappello, founder        another constituent of mine, Milana Bizic, a retired Quaker
and president of the Halyard Mission Foundation.                        Valley schoolteacher whose father was the editor of American
   The SPEAKER. Please stand. And if you want, please come              Serb Life, which published the day-today diary of Capt. Nick
up and join the Representative right behind her.                        Lalich, one of the rescued airmen. I presented a proclamation
              Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 9 of 37

1728                                    LEGISLATIVE JOURNAL-HOUSE                                                 OCTOBER 29
from the Pennsylvania House of Representatives to the school in      students and their families that does not include just classroom
Pranjani and also to the president of the National Assembly of       instruction but encourages participation in afterschool programs
Serbia. Meeting Carl prior to my trip to be able to transfer those   such as clubs and sports.
heartfelt messages of thanks and debt of gratitude was                  As our society has evolved, so has the school, embracing new
phenomenal.                                                          technologies like 3D printing and broadcasring, while partnering
    At this event more than 3,000 people gathered for the            with organizations like the Rochester Institute of Technology and
anniversary. And it was on the airfield where those 500 airmen       the Community College of Allegheny County to ensure its
were rescued 75 years ago is where I met Lieutenant Colonel          students' future success.
Cappello. The daring rescue was immortalized in the book "The           And so today I ask that we recognize the Western
Forgotten 500," and it has been optioned for a major motion          Pennsylvania School for the Deafs past successes and its
picture.                                                             remazkable achievements, while also encouraging and looking
    We all know the Greatest Generation did some pretty heroic       forward to its bright future. Thank you.
deeds yet did not talk about them. Neazly 16 million Americans          The SPEAKER. We are so honored to have these students,
fought in the Second World War, and the number of veterans           faculty, administrators, and pazents.
from the conflict who are still alive today are falling quickly.        Thank you, Representative Lee.
According to the U.S. Department of Veterans Affairs, the men
and women who fought in World War II are leaving us on an              We are going to break at this rime. We aze going to take
average of 362 every day.                                            committee announcements.
   Thank you, Lieutenant Colonel Cappello, for starting Halyard
Mission Foundation, which will serve to keep these stories alive            COMMERCE COMMITTEE MEETING
of the brave men and women who made untold sacrifices to
defend and protect the very freedom we enjoy today. Please join         The SPEAKER. Chairman Mark Keller of the Commerce
us in welcoming Lt. Col. John Cappello.                              Committee. We will start with the good chair.
                                                                        Mr. KELLER. Thank you, Mr. Speaker.
   The SPEAKER. Representative Summer Lee is going to have              There will be a Commerce Committee meeting at 12:15 in
some special guests with us today, and please come up here. And      room 205 of the Ryan Office Building. Thank you.
then can we bring our guests down to the well of the House from         The SPEAKER. Thank you, sir.
the Western Pennsylvania School for the Deaf. Just bring                The Commerce Committee will meet at 12:15 in room 205 of
teachers, parents, administrators, and especially students, just     the Ryan Office Building.
come on right down to the well of the House. And, everybody, if
you could please take your seats.
   If the 1Qds want to come up to the rostrum with Representative                    STATE GOVERNMENT
Lee, feel free to do so. Yeah, we are going to bring them up; we                     COMMITTEE MEETING
are going to bring them up here.
   The Sergeants at Arms will close the doors of the House.             The SPEAKER. Chairman Garth Everett, of the State
   These students and administrators and teachers and family         Government Committee, for a committee announcement.
members from Western Pennsylvania School for the Deaf have              Mr. EVERET"I'. Thank you, Mr. Speaker.
traveled a little over 3 hours, I believe.                              There will be an immediate meeting of the House State
                                                                     Government Committee in room 60, East Wing; immediate
                                                                     meeting of the House State Government Committee, room 60,
               STATEMENT BY MS. LEE                                  East Wing.
                                                                        Thank you, Mr. Speaker.
    The SPEAKER. And, Representative Summer Lee, the floor              The SPEAKER. Thank you, sir.
is yows.                                                                The State Government Committee will meet immediately in
    Ms. LEE. Thank you.                                              room 60, East Wing.
    In 1869 a special school opened its doors in Pittsburgh,
becoming the first day school for deaf children. The school had
nine students, and its books and supplies were provided by                  INSURANCE COMMITTEE MEETING
charitable donations from the surrounding community.
    From those humble beginnings, today we celebrate 150 years          The SPEAKER. Representative Tina Pickett is the chair of the
of the Western Pennsylvania School for the Deaf, aworld-class        Insurance Committee. Chairwoman Pickett.
school which has opened doors for thousands of students since its       Ms. PICKETT. Thank you, Mr. Speaker.
inception. I want to thank the individuals who have traveled to be      The House Insurance Committee will meet at this first break.
here today to recognize this remarkable achievement.                 We will consider HB 1862. We will be in room B-31. Right now,
    Today the WPSD is a tuition-free school located on a beautiful   this break, HB 1862, room B-31. Thank you. House Insurance
campus in my community and district. It is a school that provides    Committee. Thank you.
an inclusive educational environment for all students, one which        The SPEAKER. Thank you, Madam Chair.
challenges and encourages students to meet and exceed the same          The Insurance Committee will meet at the first break in room
national and State standards as any other student. Whether on        B-31.
campus or remotely, WPSD provides a nurturing environment for
             Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 10 of 37

2019                                     LEGISLATIVE JOURNAL-HOUSE                                                                          1729
          HEALTH COMMITTEE MEETING                                       Ms. McCLINTON. Thank you, Mr. Speaker.
                                                                         House Democrats, we will caucus at 12:45 p.m.; that is
   The SPEAKER. Representative Kathy Rapp is the chair of the         12:45 p.m.
Health Committee. And, Chairwoman Rapp, on a committee                   The SPEAKER. Thank you.
announcement.
  Ms. RAPP. Thank you, Mr. Speaker.
                                                                                                      RECESS
  At the break there will be an immediate meeting of the Health
Committee in G-50 Irvis.                                                 The SPEAKER. The House will stand in recess until
  Thank you, Mr. Speaker.                                             1:45 p.m., 1:45 p.m. Thank you.
  The SPEAKER. Thank you, Madam Chair.
  The Health Committee will meet immediately in G-50 Irvis.
                                                                                            RECESS EXTENDED
                 LOCAL GOVERNMENT                                        The time of recess was extended until2 p.m.; further extended
                 COMMITTEE MEETING                                    unti12:15 p.m.

    The SPEAKER. Chairman Dan Moul, and, Representative
Moul, for a committee announcement.                                                             AFTER RECESS
    Mr. MOUL. Thank you, Mr. Speaker.
                                                                         The time of recess having expired, the House was called to
    This is a heads-up for the Local Government Committee.
                                                                      order.
There will be a meeting called off the floor at the first break to
vote several bills in room G-50, Irvis Office Building, and that is
tomorrow at the break. I will call that again tomorrow.                                            CALENDAR
    Thank you, Mr. Speaker.
    The SPEAKER. Thank you, Mr. Chair.                                         BILLS ON SECOND CONSIDERATION
    The Local Government Committee will be meeting tomorrow
at the first break, tomorrow.                                           The House proceeded to second consideration of HB 1315,
                                                                      PN 2744, entitled:
   Do I have any other chairs before I go to our Appropriations
                                                                           M Act amending the act of Mazch 10, 1949 (P.L.30, No.14), known
chair?                                                                as the Public School Code of 1949, in preliminary provisions, further
                                                                      providing for Keystone Exams and graduation requirements.

                                                                         On the question,
   The SPEAKER. The majority Appropriations chair,                       Will the House agree to the bill on second consideration?
Representative Stan Saylor, for an Appropriations Committee              Bill was agreed to.
announcement.
   Mr. SAYLOR. Thank you, Mr. Speaker.                                                                   s~*
   The Appropriarions Committee will meet immediately in the
majority caucus room. Again, the Appropriations Committee will          The House proceeded to second consideration of HB 21,
meet immediately in the majority caucus room.                         PN 2581, entitled:
   Thank you, Mr. Speaker.
   The SPEAKER. The Appropriations Committee will meet                     An Act amending the act of July 10, 1990 (P.L.404, No.98), Down
                                                                      as The Real Estate Appraisers Certificarion Act, further providing for
immediately in the majority caucus room.                              title of act, for definitions, for State Board of Certified Real Estate
                                                                      Appraisers, for powers and duties of board and for application and
                                                                      qualifications; providing for application and qualificarions of home
                 REPUBLICAN CAUCUS                                    inspectors and home inspectors-in-training, for conduct of home
                                                                      inspecrion and for firm or corporation; further providing for reciprocity,
   The SPEAKER. We will take caucus announcements. The                for certification renewal, licensure renewal and records, for disciplinary
majority caucus chair, Representative Marcy Toepel, for a             and corrective measures, for reinstatement of certificate or license, for
Republican caucus announcement.                                       reporting of multiple certification, for surrender of suspended or revoked
                                                                      certificate or license, for penalties and for injunctive relief; providing for
   Mrs. TOEPEL. Thank you, Mr. Speaker.                               remedies for home inspection services consumers, for home inspection
   Republicans will caucus at 12:45. We would be prepared to          contracts and for home inspecrion reports; and making a related repeal.
return to the floor at 1:45. Thank you.
   The SPEAKER. Thank you, Madam Chair.                                  On the question,
                                                                         Will the House agree to the bill on second consideration?
                DEMOCRATIC CAUCUS
                                                                        Mrs. BULLOCK                offered     the    following     amendment
  The SPEAKER. Representative Joanna McClinton, the                   No. A03192:
minority caucus chair, for a Democratic caucus announcement.
Madam Chair.                                                                 Amend Bill, page 34, by inserting between lines 9 and 10
                                                                             "Certified Pennsvlvania evaluator." An individual who is
                                                                      certified under the act of April 16, 1992 (P.L.155, No.28), known as
                                                                      the Assessors Certification Act.
                Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 11 of 37

1730                                          LEGISLATIVE JOURNAL-HOUSE                                                          OCTOBER 29
       Amend Bill, page 36, line 23, by inserting a comma after "SIX]"                       acquisition, preservation, and exchanee of identification
       Amend Bill, page 36, line 25, by striking out "TAX ASSESSOR"                          records and information: appointment of officialsl.
and inserting                                                                        Amend Bill, page 42, lines 1 through 17, by striking out all of
                certified Pennsylvania evaluator                              said lines and inserting
       Amend Bill, page 37, line 1, by inserting after "INSPECTOR."                          (4) There is no criminal history which would impede the
                If a member is qualified in more than one vrofession                 applicants eliaibility, determined by the board based on the
       specified in this naraeraph, the appointment shall specify in which           applicant's submission of the followine:
       capacity the member is beine avpointed.                                                       ~i) A report of the applicant's criminal history
       Amend Bill, page 39, lines 8 though 25, by striking out all of                        record information under 18 Pa.C.S. S 9121(b).
said lines and inserting                                                                             (ii) If the applicant has resided outside this
               ~) There is no criminal history which would impede the                        Commonwealth for any time in the five years
       ~plicant's eligibiliri. deternuned by the board based on the                          immediately preceding the date of avalication, a report to
       avplicant's submission of the following_                                              the boazd of Federal criminal identification and crime
                        (i) A report of the applicant's criminal history                     records under 28 U.S.C. & 534(a)(4).
               record information under 18 Pa.C.S. S 9121(b) (relatine
               to eeneral re¢ulations).                                          On the question,
                        iii) If the applicant has resided outside this           Will the House agree to the amendment?
               Commonwealth for any time in the five veazs
               immediatelvpreceding the date of annlication, a reuort to
                                                                                 The SPEAKER. On the amendment— Members, please take
               the board of Federal criminal identification and crime
               records under 28 U.S.C. & 534(a)(4],Srelatin~to                your seats.
               acquisition, preservation, and exchange of identification         Representative Bullock, you might want to come up to the
               records and information: appoinhnent of officialsl.            well, just because right now people are still milling about.
                                                                                 So amendment 03494 is offered by Representative Bullock,
   On the question,                                                           and on the amendment, the Chair calls upon the maker of the
   Will the House agree to the amendment?                                     amendment.
                                                                                 Mrs. BULLOCK. Thank you, Mr. Speaker.
                  AMENDMENT WITHDRAWN                                            I believe this amendment is agreed to, and I would like to
                                                                              thank my colleagues and the maker of the bill, Chairwoman Sue
   The SPEAKER. Representative Bullock, you waive off on                      Helm, and Representative Bill Kortz for working with me to
that one? But you want to offer the next one? Okay. So                        make sure that we are protecring consumers while also creating
amendment 3192 is waived off:                                                 opportunities for folks to be licensed under this bill. And so I just
   Representative, 3494, do you want to offer that or no?                     want to reiterate and confirm that this amendment is agreed to.
Amendment 3494? Yes? Yes. Okay.                                                  The SPEAKER. Thank you, Representative.
                                                                                 And the prime sponsor of the bill, Representative Sue Helm,
   On the question recurring,                                                 on the amendment.
   Will the House agree to the bill on second consideration?                     Ms. HELM. This is an agreed-to amendment. I would
                                                                              appreciate a "yes" vote. Thank you.
  Mrs. BULLOCK               offered    the    following     amendment
No. A03494:                                                                      On the question recurring,
                                                                                 Will the House agree to the amendment?
       Amend Bill, page 34, by inserting between lines 9 and 10
       "Certified Pennsylvania evaluator." An individual who is                  The following roll call was recorded:
certified under the act of April 16. 1992 (P.L.155, No.281. known as
the Assessors Certification Act.                                                                             YEAS-199
       Amend Bill, page 36, line 23, by inserting a comma after "SIX]"
       Amend Bill, page 36, line 25, by striking out "TAX ASSESSOR"           Barrar            Fiedler          Lee              Rigby
and inserting                                                                 Benninghoff       Fitzgerald       Lewis            Roae
                certified Pennsylvania evaluator                              Bemstine          Flynn            Longietti        Roebuck
       Amend Bill, page 37, line 1, by inserting after "INSPECTOR."           Bivatro           Frankel          Mackenzie        Rothman
                If a member is qualified in more than one vrofession          Boback            Freeman          Madden           Rowe
       ~ecified in this para~2raph, the apnointrnent shall specify in which   Borowicz          Fritz            Malagari         Rozzi
                                                                              Boyle             Gabler           Maloney          Ryan
       capacity the member is being appointed.                                Bradford          Gainey           Markasek         Sainato
       Amend Bill, page 39, lines 8 through 25, by striking out all of        Briggs            Galloway         Marshall         Samuelson
said lines and inserting                                                      Brooks            Gaydos           Masser           Sanchez
               (8) There is no criminal history which would impede the        Brown             Gillespie        Matzie           Sankey
       applicant's eli Qi'bility, deternuned by the board based on the        Bullock           Gleim            McCarter         Sappey
       applicant's submission of the following:                               Burgos            Goodman          McClinton        Saylor
                          {i) A report of the applicant's criminal history    Bums              Gregory          McNeill          Schemel
                                                                              Caltagirone       Greiner          Mehaffie         Schlossberg
               record information under 18 Pa.C.S. & 9121(b) (relating
                                                                              Carroll           Grove            Mentzer          Schmitt
               to eeneral regulations).                                       Causer            Hahn             Merski           Schroeder
                          (ii) If the applicant has resided outside this      Cephas            Hanbidge         Metzgar          Schweyer
               Commonwealth for any time in the five years                    Ciresi            Harkins          Mihalek          Shusterman
               inunediately preceding the date of application, a report to    Comitta           Harrell          Millazd          Simmons
               the board of Federal criminal identification and crime         Conklin           Hams             Miller, B.       Sims
               records under 28 U.S.C. § 534(a)(4) (relating                  Cook              Heffley          Miller, D.       Snyder
                                                                              Cox               Helm             Mizgorski        Solomon
               Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 12 of 37

2019                                        LEGISLATIVE JOURNAL-HOUSE                                                                          1731
Cruz              Hennessey       Moul             Sonney                    The House proceeded to second considerarion of HB 190,
Culver            Hershey         Mullery          Staats                  PN 2738, entitled:
Cutler            Hickernell      Mullins          Stephens
Daley             Hohenstein      MuR              Stn~i
                                                                               An Act amending Title 75 (Vehicles) of the Pennsylvania
Davidson          Howazd          Mustello         Sturla
                                                                           Consolidated Statutes, in lighting equipment, further providing for
Davis, A.         Innamorato      Neilson          Thomas
                                                                           general lighting requirements; and, in inspection of vehicles, further
Davis, T.         Irvin           Nelson           Tobash
                                                                           providing for requirement for periodic inspection of vehicles.
Dawkins           Isaacson        Nesbit           Toepel
Day               James           O'Mara           Toohil
Deasy             Jones           O'Neal           Topper                     On the question,
DeLissio          Jozwiak         Oberlander       Ullman                     Will the House agree to the bill on second consideration?
Delloso           ICail           Ortitay          Vitali                     Bill was agreed to.
Delozier          Kaufer          Otten            Walsh
DeLuca            Kauffman        Owlett           Warner
Dermody           Keefer          Pashinski        Warren                                                     t~s
Diamond           Keller          Peifer           Webster
DiGirolamo        Kenyatta        Petrarca         Wentling
                                                   Wheatley
                                                                             The House proceeded to second consideration of HB 1825,
Donatucci         Kim             Pickett
Dowling           Kinsey          Polinchock       Wheeland                PN 2487, enritled:
Driscoll          Kirkland        Puskaric         White
Dunbar            Klunk           Pyle             Williams                     An Act amending Title 75 (Vehicles) of the Pennsylvania
~sn               Knowles         Rabb             Youngblood              Consolidated Statutes, in rules of the road in general, further providing
Esker             Kortz           Rader            Zabel                   for speed timing devices.
Emrick            Kosierowski     APP              Zimmerman
Evans             Krueger         Ravenstahl                                  On the question,
Everett           Kulik           Readshaw         Turzai,                    Will the House agree to the bill on second consideration?
Facry             Lawrence        Reese             Speaker
Fee                                                                           Bill was agreed to.

                                NAYS-2                                                                        sss

Gillen            Metcalfe                                                   The House proceeded to second consideration of HB 1459,
                          NOT VOTING-0                                     PN 2569, entitled:
                                                                                An Act amending Titles 35 (Health and Safety) and 75 (Vehicles)
                             EXCUSED-2                                     of the Pennsylvania Consolidated Statutes, providing for emergency
                                                                           responder mental wellness and stress management; establishing the
Mako              Quinn                                                    Statewide Critical Incident Stress Management Program; providing for
                                                                           duties of the Secretary of Health and the Depardnent of Health; in
                                                                           emergency medical services system, further providing for support of
   The majority having voted in the affirmative, the question was          emergency medical services; in operation of vehicles general provisions,
                                                                           fiuther providing for EMS costs; and, in driving after imbibing alcohol
determined in the affirmative and the amendment was agreed to.             or utilizing drugs, further providing for Accelerated Rehabilitative
                                                                           Disposition.
  On the question,
  Will the House agree to the bill on second consideration as                 On the question,
amended?                                                                      Will the House agree to the bill on second consideration?
  Bill as amended was agreed to.
                                                                              'The SPEAKER. Representative Schlossberg has five
   The SPEAKER. The bill as amended will be reprinted.                     amendments. I believe that four are withdrawn and one is late,
                                                                           but I do understand that he is going to be making a motion to
                                 **«                                       suspend.

  The House proceeded to second considerarion of HB 1896,                     On the question recurring,
PN 2635, entitled:                                                            Will the House agree to the bill on second consideration?
     An Act authorizing the Department of General Services, with the         Mr. SCFILOSSBERG offered the following amendment
approval of the Governor, to release a use restricrion and reversionary
interest affecting certain real property situate in the Township of East   No. A03563:
Vincent, Chester County, to facilitate the grant and conveyance of the
real property from the Owen J. Roberts School District to Pennsylvania             Amend Bill, page 1, line 1, by striking out "Titles" and inserting
American Water Company.                                                    Title
                                                                                   Amend Bill, page 1, line 1, by striking out "and 75 (Vehicles)"
   On the question,                                                                Amend Bill, page 1, line 6, by inserting after "Health;"
   Will the House agree to the bill on second consideration?               and,
   Bill was agreed to.                                                           Amend Bill, page 1, lines 8 through 11, by striking out all of
                                                                           lines 8 through 10 and "Rehabilitarive Disposition" in line 11
                                 *s*                                             Amend Bill, page 2, line 7, by striking out "and reeional
                                                                           programs"
                                                                                 Amend Bill, page 2, by inserting between lines 28 and 29
                                                                                         (4) The Denarhnent of Drug and Alcohol Proerams of
                                                                                  the Commonwealth.
                 Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 13 of 37

1732                                             LEGISLATIVE JOURNAL-HOUSE                                                           OCTOBER 29
        Amend Bill, page 3, lines 11 and 12, by striking out all of said                 Amend Bill, page l 1, line 8, by inserting after "RESOURCES"
lines                                                                                              including the resources created under this chapter
        Amend Bill, page 3, line 14, by sfiking out "first responder" and                Amend Bill, page 11, line 13, by inserting after "eligible"
 inserting                                                                                emereencv
                   current or former member of an emereencv medical                      Amend Bill, page 12, line 21, by inserting after "SERVICES"
        services a¢encv, fire comnanv or rescue company                                  or a helpline operator
        Amend Bill, page 3, line 17, by inserting after "coroner"                        Amend Bill, page 12, line 26, by striking out "PEER SUPPORT"
                  or medical examiner                                             and inserting
        Amend Bill, page 3, lines 20 through 22, by striking out all of                           trained Deer support provider
 said lines                                                                             Amend Bill, page 13, lines 7 and 8, by striking out "Emergency
        Amend Bill, page 3, line 30, by striking out "employer" and               Medical Services Operatin¢ Fund to" in line 7 and all of line 8 and
 inserting                                                                        inserting
                  public                                                                 money allocated to the Catastroolvc Medical and Rehabilitation
        Amend Bill, page 4, line 4, by striking out "employer" and                Fund for vicrims of trauma.
 inserting                                                                              Amend Bill, page 13, lines 9 through 30; page 14, lines 1 through
                  public                                                          12; by striking out all of said lines on said pages and inserting
        Amend Bi11, page 4, line 20, by spiking out "individual" and                     Section 2. Section 8153(d) of Title 35 is amended to read:
inserting                                                                         § 8153. Support of emergency medical services.
                  provider                                                              sss
        Amend Bill, page 5, by inserting between lines 7 and 8                           (d) Allocation to Catastrophic Medical and Rehabilitation Fund.-
        "Public agency." As defined under section 5302 (relating to               Twenty-five percent of the money in the Emergency Medical Services
definitionsl.                                                                     Operating Fund shall be allocated to a Catastrophic Medical and
        Amend Bill, page 5, line 25, by inserting after "and"                     Rehabilitation Fund for victims of trauma and to carry out theprovisions
        public                                                                    of Chapter 75A (relaring to emergency responder mental wellness and
        Amend Bill, page S, line 26, by striking out "ab~~de bv" and              stress management). After the exhaustion of all alternative financial
inserting                                                                         resources, other than those excluded by the department from
         comply with                                                              consideration, the catastrophic fund shall be available for the purchase
       Amend Bill, page 6, line 1, by striking out "peer" and inserting           of medical, rehabilitation and attendant care services for trauma victims
        peer-to-peer                                                              and may be made available for the purchase of supportive services such
       Amend Bill, page 6, line 3, by striking out "ITS" and inserting            as respite care and counseling services for the family or household
         the departments                                                          members of trauma victims. The depar4nent may, by regulation,
       Amend Bill, page 6, lines 7 through 9, by striking out "fie                prioritize the distriburion of funds by and within classificarion of
                              " in line 7, all of line 8 and "councils" in line   traumatic injury.
9                                                                                        rs*
       Amend Bill, page 6, line 18, by inserting after "stress"                          Amend Bill, page 14, line 13, by striking out "4" and inserting
                  ~'niuries                                                              3
       Amend Bill, page 7, line 15, by striking out "PROVIDERS" and
inserting                                                                            On the question,
         entities                                                                    Will the House agree to the amendment?
       Amend Bill, page 7, line 23, by inserting after "A"
        trained peer support
       Amend Biil, page 8, lines 11 through 13, by striking out all of                                 RULES SUSPENDED
lines 11 and 12 and "                                        A PROVIDER" in
line 13 and inserting                                                                The SPEAKER. Representative Schlossberg, a motion to
                  an individual                                                   suspend on the amendment, sir.
       Amend Bill, page 8, line 14, by striking out "with"                           Mr. SCHLOSSBERG. Mr. Speaker, I would like to make a
       Amend Bill, page 9, line 23, by striking out "and re giopal                motion to suspend the rules to offer amendment 3563.
programs"
                                                                                     The SPEAKER. Okay.
       Amend Bill, page 9, line 28, by striking out "first" and inserting
                  emergency
       Amend Bill, page l0, line 1, by striking out "first" and inserting            On the question,
                  emerQencv                                                          Will the House agree to the motion?
       Amend Bill, page l0, lines 23 and 24, by striking out "PROVIDE
FOR AND INCLUDE TRAUMA AWARENESS" and inserting                                       The SPEAKER. And, sir, you may speak in favor of the
        develoa a nrosram of trauma and suicide awareness and impact              motion.
       Amend Bill, page l0, line 26, by inserting aRer "REQUIRE"                      Mr. SCHLOSSBERG. Mr. Speaker, this amendment was
        trauma and suicide awazeness and impact training                          agreed to by stakeholders late yesterday. We, I believe, have an
component of
                                                                                  agreement to offer the amendment and suspend the rules, and
       Amend Bill, page l0, lines 27 and 28, by striking out
"EMERGENCY RESPONDERS AND SHALL INCLUDE TRAUMA                                    I ask the members to vote affirmatively.
AWARENESS TRAINING" and inserting                                                     The SPEAKER. Okay. Does anybody else wish to speak on
        EMS providers and shall make the training available to other              the motion to suspend?
emergency resvonders                                                                  Representative Frank Farry, on the motion to suspend, sir.
       Amend Bill, page l0, line 29, by inserting after "TOPICS.-                     Mr. FARRY. Yes, Mr. Speaker, we support the motion to
TRAUMA"                                                                           suspend.
        and suicide                                                                   The SPEAKER. Thank you, sir.
       Amend Bill, page l0, line 29, by inserting after "AWARENESS"
        and impact
              Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 14 of 37

2019                                      LEGISLATIVE JOURNAL-HOUSE                                                     1733
   On the question recurring,                                                             NAYS
   Will the House agree to the motion?
                                                            Davidson        Metcalfe         Mullery        Rabb
                                                            Gillen          Miller, D.
   (Members proceeded to vote.)
                                                                                   NOT VOTING-0
                  LEAVE OF ABSENCE
                                                                                         EXCUSED-3
   The SPEAKER. Representative CRUZ has requested to be     Ctuz            Mako             Quinn
placed on leave. Without objection, that will be granted.

    CONSIDERATION OF HB 1459 CONTINUED                          A majority of the members required by the rules having voted
                                                            in the affirmative, the question was determined in the affirmative
   On the question recurring,                               and the motion was agreed to.
   Will the House agree to the motion?
                                                               On the question recurring,
   The following roll call was recorded:                       Will the House agree to the amendment?

                         YEAS-194                              The SPEAKER. We aze now going to take up amendment
                                                            03563.
Barrar         Fiedler         Lawrence     Rose
Benninghoff    Fitzgerald      L.ce         Roebuck
Bemstine       Flynn           r.~.,~s      Rothman                            LEAVE OF ABSENCE
Bizzarro       Franke]        I.ongietti    Rowe
Boback         Freeman        Mackenzie     Rozzi
Borowicz       Fritz          Madden        Ryan               The SPEAKER. Representative NESBIT has requested to be
Boyle          Gabler         Malagari      Sainato         placed on leave. Without objection, that will be granted.
Bradford       Gainey         Maloney       Samuelson
Briggs         Galloway       Markosek      Sanchez
Brooks         Gaydos         Marshall      Sankey                 CONSIDERATION OF HB 1459 CONTINUED
Brown          Gillespie      Masser        Sappey
Bullock        Gleim          Matzie        Saylor             The SPEAKER. Right now we have the amendment in front
Burgos         Goodman        McCarter      Schemel         of us.
Bums           Gregory        McClinton     Schlossberg
Caitagirone    Greiner        McNeill       Schmitt            Representarive Schlossberg, will you tell us about the
Carroll        Grove          Mehaffie      Schroeder       amendment.
Causer         Hahn           Mentzer       Schweyer           Mr. SCHLOSSBERG. Thank you, Mr. Speaker.
Cephas         Hanbidge       Merski        Shusteiman         This amendment, which was come to in working with the
Ciresi         Harkins        Metzgaz       Simmons
Comitta        Harrell        Mihalek       Sims            majority and minority chairs, would clarify some of the funding
Conklin        Harris         Millazd       Snyder          questions about this bill. It also has some technical cleanup
Cook           Heffley        Miller, B.    Solomon         language. Again, it is agreed to and I would ask for an affirmative
Cox            Helm           Mizgorski     Sonney
                                                            vote.
Culver         Hennessey      Moul          Bleats
Cutler         Hershey        Mullins       Stephens           The SPEAKER. Representative Farry, on the amendment, sir.
Daley          Hickemell      Murt          sa,~azi            Mr. FARRY. Thank you, Mr. Speaker.
Davis, A.      Hohenstein     Mustello      Sturla             This legislation comes from recommendation No. 22 of the
Davis, T.      Howard         Neilson       Thomas          SR 6 Report. It has been a bipartisan effort, and we ask for an
Dawkins        Innamorato     Nelson        Tobash
Day            Irvin          Nesbit        Toepel          affirmative vote on the amendment.
Deasy          Isaacson       O'Mara        Toohil
DeLissio       James          ONeal         Topper             On the question recurring,
Delloso        Jones          Oberiander    Ullman             Will the House agree to the amendment?
Delozier       Jozwiak        Ortitay       Vitali
DeLuca         Kail           Otten         Walsh
Dermody        Kaufer         Owlett        Warner             The following roll call was recorded:
Diamond        Kauffman       Pashinski     Waxen
DiGirolamo     Keefer         Peifer        Webster                                      YEAS-199
Donatucci      Keller         Petrarca      Wentling
Dowling        Kenyatta       Pickett       Wheatley
                                                            Bacrar          Fitzgerald       Lee           Rigby
Driscoll       Kim            Polinchock    Wheeland                        Flynn
                                                            Benninghoff                      Lewis         Roae
Dunbar         Kinsey         Puskaric      White                           Frankel
                                                            Bemstine                         I,ongietti    Roebuck
Dush           Kirkland       Pyle          Williams
                                                            Bizzarro        Freeman          Mackenzie     Rothman
Ecker          Klunk          Rader         Youngblood
                                                            Boback          Fritz            Madden        Rowe
Enuick         Knowles        APP           Zabel                           Gabler
                                                            Borowicz                         Malagari      Rozzi
Evans          Kortz          Raveastahl    Zimmem~an
                                                            Boyle           Gainey           Maloney       Ryan
Everett        Kosierowski    Readshaw
                                                            Bradford        Galloway         Markosek      Sainato
Facry          Krueger        Reese          Turzai,                        Gaydos
                                                            Briggs                           Marshall      Samuelson
Fee            Kulik          Rigby           Speaker
                                                            Brooks          Gillen           Masser        Sanchez
              Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 15 of 37

1734                                      LEGISLATIVE JOURNAL-HOUSE                                                      OCTOBER 29
Brown           Gillespie        Matzie       Sankey                  The House proceeded to second consideration of SB 456,
Bullock         Gleim            McCarter     Sappey
                                                                    PN 1266, entitled:
Burgos          Goodman         McClinton     Saylor
Bums            Gregory         McNeill       Schemel
Caltagirone     Greiner         Mehaffie      Schlossberg
                                                                         An Act amending the act of December 15, 1986 (P.L.1585, No.174),
Carroll         Grove           Mentzer       Schmitt
                                                                    lrnown as the Private Licensed Schools Act, fiirther providing for
Causer          Hahn            Merski        Schroeder
                                                                    definitions, for State Board of Private Licensed Schools, for powers and
Cephas          Hanbidge        Metcalfe      Schweyer
                                                                    duties of board, for application for license, for license fees and for
Ciresi          Harkins         Metzger       Shustennan
                                                                    requirements for licensure and operation; providing for multibranch
Comitta         Harrell         Mihalek       Simmons
                                                                    training schools and for institutional grants authority; further providing
Conklin         Hams            Millard       Sims
                                                                    for promulgation of rules; and repealing provisions relating to existing
Cook            Heftley         Miller, B.    Snyder
                                                                    licenses to remain in force and transfer of personnel, etc.
Cox             Helm            Miller, D.    Solomon
Culver          Hennessey       Mizgorski     Sonnet'                  On the question,
Cutler          Hershey         Moul          Staats                   Will the House agree to the bill on second considerarion?
Daley           Hickemell       Mullery       Stephens
                                                                       Bill was agreed to.
Davidson        Hohenstein      Mullins       Stru~zi
Davis, A.       Howard          Murt          Sturla
Davis, T.       Innamorato      Mustello      Thomas
                                                                         BILLS REREPORTED FROM COMMITTEE
Dawkins         Irvin           Neilson       Tobash
Day             Isaacson        Nelson        Toepel
Deasy           James           O'Mara        Toohil                    HB 1617, PN 2737                                 By Rep. SAYLOR
DeLissio        tones           ONeal         Topper
Delloso         Jozwiak         Oberlander    Ullman                     An Act amending the act of April 12, 1951 (P.L.90, No.21), lrnowo
Delozier        ICail           Ortitay       Vitali                as the Liquor Code, in general provisions applying to both liquor and
DeLuca          Kaufer          Often         Walsh                 malt and brewed beverages, further providing for limiting number of
Dermody         Kauffman        Owlett        Warner                retail licenses to be issued in each county.
Diaznond        Keefer          Pashinski     Warren
DiGirolamo      Keller          Peifer        Webster                  APPROPRIATIONS.
Donatucci       Kenyatta        Peharea       Wending
Dowling         Kim             Pickett       Wheatley
Driscoll        Kinsey          Polinchock    Wheeland                  HB 1886, PN 2597                                 By Rep. SAYLOR
Dunbar          Kirkland        Puskaric      White
Duch            Klunk           Pyle          Williams                   An Act amending the act of April 12, 1951 (P.L.90, No.21), Irnown
Esker           Knowles         Rabb          Youngblood            as the Liquor Code, in licenses and regulations and liquor, alcohol and
Emrick          Kortz           Rader         Zabel                 malt and brewed beverages, further providing for surrender of club
Evans           Kosierowski     APP           Zimmerman             licenses for benefit of licensees and for surrender of restaurant, eating
Everett         Krueger         Itsvenstahl                         place retail dispenser, hotel, importing distributor and distributor license
Fairy           Kulik           Readshaw      Tunai,                for benefit of licensee.
Fee             Lawrence        Reese          Speaker
Fiedler                                                                APPROPRIATIONS.

                              NAYS-0                                    SB 147, PN 1329                                  By Rep. SAYLOR
                       NOT VOTING-0                                     An Act amending Title 34 (Game) of the Pennsylvania Consolidated
                                                                    Statutes, in Pennsylvania Game Commission, fiuther providing for
                         EXCUSED                                    accountability; and, in hunring and furtaking, further providing for
                                                                    hunting on Sunday prohibited and for trespass on private property while
Cruz            Mako            Nesbit        Quinn                 hunting and providing for hunting on Sunday without written
                                                                    permission.

                                                                       APPROPRIATIONS.
   The majority having voted in the affirmative, the question was
determined in the affirmative and the amendment was agreed to.
                                                                        SB 694, PN 1284                                  By Rep. SAYLOR
  On the question,                                                      Amending the act of July 20, 1979 (P.L.183, No.60), known as the
  Will the House agree to the bill on second consideration as       Oil and Gas Lease Act, providing for cross unit drilling for
amended?                                                            unconventional wells.

                                                                       APPROPRIATIONS.
   The SPEAKER. Representative Schlossberg has withdrawn
his other amendments.
   I do not see any other amendments.                                    BILLS REPORTED FROM COMMITTEES,
                                                                         CONSIDERED FIRST TIME, AND TABLED
  On the question recurring,
  Will the House agree to the bill on second consideration as           HB 1862, PN 2795                                By Rep. PICKET"I'
amended?
                                                                        An Act amending the act of May 17, 1921 (P.L.682, No.284),
  Bill as amended was agreed to.                                    known as The Insurance Company Law of 1921, in quality health care
                                                                    accountability and protection, providing for protections for consumers
   The SPEAKER. The bill as amended will be reprinted.              receiving surprise balance bills for health care services from out-of-
                                                                    network providers.
                               a~**
                                                                       INSURANCE.
               Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 16 of 37

2019                                         LEGISLATIVE JOURNAL-HOUSE                                                                      1735
    HB 1880, PN 2615                                    By Rep. RAPP             HR 566, PN 2715                                  By Rep. RAPP

     An Act amending the act of July 19, 1979 (P.L.130, No.48), known            A Resolurion designating the month of November 2019 as
as the Health Care Faciliries Act, in licensing of health care facilities,   "Pancreatic Cancer Awareness Month" in Pennsylvania.
fiuther providing for photo identificarion tag regulations.
                                                                                HEALTH.
   HEALTH.
                                                                                 HR 570, PN 2718                                  By Rep. RAPP
    HB 1890, PN 2623                                    By Rep. RAPP
                                                                                 A Resolution recognizing the month of November 2019 as
   An Act providing for the final disposition of fetal remains; and          "National Epilepsy Awareness Month" in Pennsylvania.
imposing penalties.
                                                                                HEALTH.
   HEALTH.
                                                                                 HR 580, PN 2726                                  By Rep. RAPP
                RESOLUTIONS REPORTED
                                                                                 A Resolurion designating the month of October 2019 as "Sudden
                  FROM COMMITTEES                                            Cazdiac Arrest Awazeness Month" in Pennsylvania.

    HR 527, PN 2604                                 By Rep. KELLER              HEALTH.

    A Resolution recognizing the week of October 6 through 12, 2019,
as "National Newspaper Week" in Pennsylvania.                                   HR 581, PN 2749                                   By Rep. RAPP

                                                                                 A Resolution recognizing the week of October 20 through 26, 2019,
   COMMERCE.                                                                 as "National Lead Poisoning Prevention Week" in Pennsylvania.

    HR 528, PN 2605                                 By Rep. KELLER              HEALTH.

    A Resolurion designating the week of October 6 through 12, 2019,
                                                                                HR 586, PN 2754                               By Rep. KELLER
as "Love Your Avenue Week" in Pennsylvania.
                                                                                A Resolurion recognizing the month of October 2019 as
   COMMERCE.                                                                 "Cybersecurity Awazeness Month" in Pennsylvania.

    HR 537, PN 2661                                    By Rep. RAPP             COMMERCE.

   A Resolution recognizing November 21, 2019, as "The Great
                                                                                HR 595, PN 2793                                   By Rep. RAPP
American Smokeout Day" in Pennsylvania.
                                                                                A Resolution designating the month of November 2019 as
   HEALTH.                                                                   "Complex Regional Pain Syndrome Awareness Month" in Pennsylvania.

   HR 544, PN 2662                                  By Rep. KELLER              HEALTH.

    A Resolution designating November 30, 2019, as "Small Business
Saturday" in Pennsylvania.                                                               SUPPLEMENTAL CALENDAR A

   COMMERCE.
                                                                                      BILLS ON THIRD CONSIDERATION

   HR 557, PN 2653                                     By Rep. RAPP            The House proceeded to third consideration of HB 1617,
    A Resolution desigciating the week of November 10 through 16,            PN 2737, entitled:
2019, as "Diabetes and Cazdiovasculaz Disease Awareness Week" in
Pennsylvania.                                                                     An Act amending the act of April 12, 1951 (P.L.90, No.21), lrnown
                                                                             as the Liquor Code, in general provisions applying to both liquor and
                                                                             malt and brewed beverages, further providing for limiting number of
   HEALTH.                                                                   retail licenses to be issued in each county.

   HR 559, PN 2655                                 By Rep. KELLER               On the question,
                                                                                Will the House agree to the bill on third consideration?
   A Resolution recognizing October 29, 2019, as "International Data
Center Day" in Pennsylvania.                                                    Bill was agreed to.

   COMMERCE.                                                                    (Bill analysis was read.)

   HR 561, PN 2663                                     By Rep. RAPP             The SPEAKER. This bill has been considered on three
                                                                             different days and agreed to and is now on final passage.
    A Resolution recognizing November 3, 2019, as "One Heaith Day"              The question is, shall the bill pass finally?
in Pennsylvania.

   HEALTH.
              Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 17 of 37

1736                                         LEGISLATIVE JOURNAL-HOUSE                                                       OCTOBER 29
    The Chair recognizes the prime sponsor, Representative Craig       Davidson           Hickemell        Mort              Strum
                                                                       Davis, A.          Hohenstein       Mustello          Sturla
.Sta3tS.
                                                                       Davis, T.          Howard           Neilson           Thomas
    Mr. STARTS. Thank you, Mr. Speaker.                                Dawkins            Innamorato       Nelson            Toepel
    My legislation, HB 1617, amends the Liquor Code to allow           Day                Irvin            O'Mara            Toohil
old hotel liquor licenses to be converted to a restaurant liquor       Deasy              Isaacson         O`Neal            Topper
                                                                       DeLissio           James            Oberlander        Ullman
license for a fee. Old hotel licenses, under this bill, are licenses
                                                                       Delloso            Jones            Ortitay           Vitali
approved before 1949 and have a room exemption. Think of               Delozier           Jozwiak          Otten             Walsh
taverns in your district that have five or six rooms upstairs —that    DeLuca             Kail             Owlett            Warren
is what we are tallting about here. My legislation would impact        Dermody            ICeufer          Pashinski         Webster
                                                                       Diamond            Kauffman         Peifer            Wentling
261 old hotel licenses.                                                DiGirolamo         Keefer           Pickett           Wheatley
   This legislation was reported unanimously from committee            Donatucci          Kelier           Puskaric          Wheeland
and is supported by the Pennsylvania Restawant &Lodging                Dowling            Kenyatta         Pyle              White
Associarion and the Pennsylvania Food Merchants.                       Dunbar             Kim              Rabb              Williams
                                                                       Dush               Kinsey           Rapp              Youngblood
   My legislation does not create any new licenses or outlets.         Ecker              Kirkland         Ravenstahl        Zabel
These old hotels can already sell to go. My bill simply gives them     Emrick             Klunk            Readshaw          Zimmerman
the option of transferring or selling their "R" license if they so     Evans              Kortz            Reese
choose to do. The impetus behind my bill is to give holders of old     Everett            Kosierowski      Rigby             Turzai,
                                                                       Farry              Krueger          Roae               Speaker
hotels a way out of their license while addressing the lack of "R"     Fee
licenses in our Commonwealth. I respectfully ask for an
affirmative vote.                                                                                     NAYS-16
   Thank you, Mr. Speaker.
   The SPEAKER. Thank you, sir.                                        Baaaz              Heftley          Mehaffie          Polinchock
                                                                       Bums               Knowles          Metzgaz           Rader
   Representative Dan Deasy, on the bill.
                                                                       Driscoll           Lawrence         Moul              Tobas6
   Mr. DEASY. Thank you very much, Mr. Speaker.                        Gillen             Masser           Petrarca          Warner
   I stand in support. I want to commend the sponsor for the bill.
This is an opportunity to modernize the Liquor Code as well as                                    NOT VOTING-0
help some small businesses in the process. So I stand in support,
and hopefully all members will vote in support as well. So thank                                     EXCUSED-4
you.                                                                   Cntz               Mako             Nesbit            Quinn
   The SPEAKER. Thank you, sir.

  On the question recurring,                                              The majority required by the Consritution having voted in the
  Shall the bill pass finally?                                         affirmative, the question was determined in the affirmative and
  The SPEAKER. Agreeable to the provisions of the                      the bill passed finally.
Constitution, the yeas and nays will now be taken.                        Ordered, That the clerk present the same to the Senate for
                                                                       concurrence.
   The following roll call was recorded:
                                                                                                         ***
                             YEAS-183
Benninghoff     Healer          Kulik           Roebuck                  The House proceeded to third consideration of AB 1886,
Bemstine        Fitzgerald      L.ee            Rothman                PN 2597, entitled:
Bizzarro        Flynn           Lewis           Rowe
Boback          Frankel         Longietti       Rozzi                       An Act amending the act of April 12, 1951 (P.L.90, No.21), lmown
Borowicz        Freeman         Mackenzie       Ryan                   as the Liquor Code, in licenses and regulations and liquor, alcohol and
Boyle           Fritz           Madden          Sainato                malt and brewed beverages, further providing for surrender of club
Bradford        Gabler          Malagari        Samuelson              licenses for benefit of licensees and for surrender of restaurant, eating
Briggs          Gainey          Maloney         Sanchez                place retail dispenser, hotel, importing distributor and distributor license
Brooks          Galloway        Markosek        Sa~ilcey               for benefit of licensee.
Brown           Gaydos          Marshall        Sappey
Bullock         Gillespie       Matzie          Saylor
                                McCarter        5chemel
                                                                          On the question,
Burgos          Gleim
Caltag;rone     Goodman         McCl;r,ton      Schlossberg               Will the House agree to the bill on third consideration?
Carroll         Gregory         McNeill         Schmitt                   Bill was agreed to.
Causer          Greiner         Mentzer         Schroeder
Cephas          Grove           Merski          Schweyer
                                                Shusterman
                                                                          (Bill analysis was read.)
Ciresi          Hahn            Metcalfe
Comitta         Hanbidge        Mihalek         Simmons
conl~t,n        Harkins         Millard         sims                      The SPEAKER. This bill has been considered on three
cook            Harrell         Miller, B.      Snyder                 different days and agreed to and is now on final passage.
cox             Hams            Miller, D.      Solomon
                                                                          The question is, shall the bill pass finally?
Culver          Helm            Mizgorski       Sonney
Cutler          Hennessey       Mullery         Staats
Daley           Hershey         tvtuu~ns        Stephens                  Representative Ravenstahl, go ahead. Okay.
              Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 18 of 37

2019                                     LEGISLATIVE JOURNAL-HOUSE                                                                1737
  On the question recurring,                                          Ordered, That the clerk present the same to the Senate for
  Shall the bill pass finally?                                     concurrence.
  The SPEAKER. Ageeable to the provisions of the
Constitution, the yeas and nays will now be taken.                                                 ***

   The following roll call was recorded:                             The House proceeded to third consideration of SB 694,
                                                                   PN 1284, entitled:
                          YEAS-199
                                                                       Amending the act of July 20, 1979 (P.L.183, No.60), lrnown as the
Barrar          Fitzgerald      I.ee         Rigby                 Oil and Gas Lease Act, providing for cross unit drilling for
Benninghoff     Flynn           Lewis        Roae                  unconventional wells.
Bemstine        Frankel         Longietti    Roebuck
Bivarro         Freeman         Mackenzie    Rothman                  On the question,
Boback          Fritz           Madden       Rowe
                                                                      Will the House agree to the bill on third consideration?
Borowicz        Gabler          Malagari     Rozzi
Boyle           Gainey          Maloney      Ryan                     Bill was agreed to.
Bradford        Galloway        Mazkosek     Sainato
Briggs          Gaydos          Marshall     Samuelson                (Bill analysis was read.)
Brooks          Gillen          Masser       Sanchez
Brown           Gillespie       Matzie       Sankey
Bullock         Gleim           McCarter     Sappey                   The SPEAKER. This bill has been considered on three
Burgos          Goodman         McClinton    Saylor                different days and agreed to and is now on final passage.
Bums            Gregory         McNeill      Schemel                  The question is, shall the bill pass finally?
Caltagirone     Greiner         Mehaffie     Sclilossberg
                                                                      Agreeable to the provisions of the Constitution, the yeas and
Caaoll          Grove           Mentzer      Schmitt
Causer          Hahn            Merski       Schroeder             nays will now be taken.
Cephas          Hanbidge        Metcalfe     Schweyer
Ciresi          Harkins         Metzgar      Shusterman               The following roll call was recorded:
Comitta         Harrell         Mihalek      Simmons
Conklin         Hams            Millard      Sims
Cook            Heffley         Miller, B.   Snyder                                              YEAS-197
Cox             Helm            Miller, D.   Solomon
Culver          Hennessey       Mizgorski    Sonney                Barrar           Fiedler         Lawrence        Rigby
C~t1er          Hershey         Moul         Staats                Benninghoff      Fitzgerald      Lee             Roae
Daley           Hickernell      Mullery      Stephens              Bemstine         Flynn           Lewis           Roebuck
Davidson        Hohenstein      Mullins      Struzii               Bizzairo         Frankel         Longietti       Rothman
Davis, A.       Howard          Murt         Shula                 Boback           Freeman         Mackenzie       Rowe
Davis, T.       Innamorato      Mustello     Thomas                Borowicz         Fritz           Madden          Rom
Dawkins         Irvin           Neilson      Tobash                Boyle            Gabler          Malagari        Ryan
Day             Isaacson        Nelson       Toepel                Bradford         Gainey          Maloney         Sainato
Deasy           James           O'Maza       Toohil                Briggs           Galloway        Markosek        Samuelson
DeLissio        Jones           O'Neal       Topper                Brooks           Gaydos          Marshall        Sanchez
Delloso         Jozwiak         Oberl~nder   Ullman                Brown            Gillen          Masser          Sankey
Delozier        Kail            Ortitay      Vitali                Bullock          Gillespie       Matzie          Sappey
DeLuca          Kaufer          Otten        Walsh                 Burgos           Gleim           McCarter        Saylor
Dermody         Kauffman        Owlett       Warner                Bums             Goodman         McClinton       Schemel
Diamond         Keefer          Pashinski    Wazren                Caltagirone      Gregory         McNeill         Schlossberg
DiGirolamo      Keller          Peifer       Webster               Carroll          Greiner         Mehaffie        Schmitt
Donatucci       Kenyatta        Petrarca     Wentling              Causer           Grove           Mentzer         Schroeder
Dowling         Kim             Pickett      Wheatley              Cephas           Hahn            Merski          Schweyer
Driscoll        Kinsey          Polinchock   Wheeland              Ciresi           Hanbidge        Metcalfe        Shusterman
Dunbar          Kirkland        Puskaric     White                 Comitta          Harkins         Metzgar         Simmons
Dush            Klunk           Pyle         Williams              Conklin          Harrell         Mihalek         Sims
Ecker           Knowles         Rabb         Youngblood            Cook             Hams            Millard         Snyder
Emrick          Kortz           Rader        Zabe]                 Cox              Heffley         Miller, B.      Solomon
Evans           Kosierowski     Rapp         Zimmerman             Culver           HeLn            Miller, D.      Sonney
Everett         Krueger         Ravenstahl                         Ctitler          Hennessey       Mizgorski       Staats
Facry           Kulik           Readshaw     Turzai,               Daley            Hershey         Moul            Stephens
Fee             Lawrence        Reese         Speaker              Davidson         Hickemell       Mullery         Struzzi
Fiedler                                                            Davis, A.        Hohenstein      Mullins         Sturla
                                                                   Davis, T.        Howard          Murt            Thomas
                                                                   Dawkins          Lwamorato       Mustello        Tobash
                              NAYS-0
                                                                   Day              Irvin           Neilson         Toepel
                                                                   Deasy            Isaacson        Nelson          Toohil
                       NOT VOTING-0                                DeLissio         James           O'Mara          Topper
                                                                   Delloso          Jones           O'Neal          Ullman
                         EXCUSED~3                                 Delozier         Jozwiak         Oberlander      Vitali
                                                                   DeLuca           Kail            Ortitay         Walsh
Cruz            Mako            Nesbit       Quinn                 Demiody          Kaufer          Otten           Warner
                                                                   Diamond          Kauffman        Owlett          Waaen
                                                                   DiGirolamo       Keefer          Pashinski       Webster
                                                                   Donatucci        Keller          Peifer          Wentling
   The majority required by the Constitution having voted in the   Dowling          Kenyatta        Petrarca        Wheatley
affirmative, the question was determined in the affirmative and    Driscoll         Kim             Pickett         Wheeland
the bill passed finally.
                Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 19 of 37

1738                                           LEGISLATIVE JOURNAL-HOUSE                                                          OCTOBER 29
Dunbar              Kinsey           Polinchock        White                    jurisdiction; removing references to the Traffic Court of Philadelphia;
Dus6                Kirkland         Puskaric          Williams                 and making related repeals.
Ecker               Klunk            Pyle              Youngblood
Emrick              Knowles          Rader             Zabel
Evans               Kortz            Rapp
                                                                                   On the question,
Everett             Kosierowski      Ravenstahl        Turzai,                     Will the House agree to the bill on third considerarion?
Farry               Krueger          Readshaw           Speaker                    Bill was agreed to.
Fee                 Kulik            Reese
                                                                                   (Bill analysis was read.)
                                  NAYS-1
Rabb                                                                               The SPEAKER. This bill has been considered on three
                                                                                different days and agreed to and is now on final passage.
                           NOT VOTING-1                                            The question is, shall the bill pass finally?
Zimmerman
                                                                                    There are a number of other reforms that are contained in the
                             EXCUSED-~                                          bill. I am sure we will be covering that in our debate.
                                                                                    At this time, Representative Everett, do you wish to be
Cruz               Mako              Nesbit            Quinn                    recognized?
                                                                                    The Chair recognizes Representative Everett, who is going to
                                                                                just cover the component parts of the bill, as chair of the State
   The majority required by the Constitution having voted in the                Government Committee. This is a Senate bill.
affirmative, the question was determined in the affirmative and                     Mr. EVERETT. Thank you, Mr. Speaker.
the bill passed finally.                                                            As you stated, this did come to the House of Representatives
   Ordered, That the clerk return the same to the Senate with the               from the Senate, Senator Boscola, prime sponsor. It is a
information that the House has passed the same with amendment                   straightforward doing away with straight-party voting. However,
in which the concurrence of the Senate is requested.                            we have amended it significantly in committee and on the floor,
                                                                                and I will briefly go through those changes.
                                   *s*                                              The bill now prohibits the Commonwealth from decertifying
                                                                                voting systems in 50 percent or more of the State's counties unless
  The House proceeded to third consideration of SB 421,                         the General Assembly is consulted with. It restricts the authority
PN 1330, entitled:                                                              of counties to alter boundaries from December 31, 2019, till
                                                                                November 30, 2022. That is during the time period we will be
     An Act amending the act of June 3, 1937 (P.L.1333, No.32a),                doing redistricting. It eliminates the requirement for circulators
lrnown as the Pennsylvania Election Code, in preliminary provisions,
further providing for definitions; in the Secretary of the Commonwealth,        of nomination petitions to be residents of the district and just that
providing for requirements for disapproval or decertification of voting         they are residents of Pennsylvania. It eliminates the requirement
apparatuses and for census outreach; in district election officers, further     of a notarized affidavit on ~ petition circulator. It prohibits the
providing for compensation of district election officers; in election           use of stickers in election districts for paper ballots. It reduces the
districts and polling places, further providing for restrictions on
alterarion; in nomination of candidates, further providing for petition         number of paper ballots required by counties down to their
may consist of several sheets and affidavit of circulator, for manner of        discrerion. It reduces the voter registration deadline to 15 days
signing nomination petitions and time of circulating and for nominations        prior to an election. Voters who completed and submitted an
by political bodies; in ballots, fuRher providing for form of official          absentee ballot may not appear at the polling place and vote in
primary ballot, for form of official election ballot, for number of ballots
to be printed and specimen ballots and for forms of ballots on file and         person. A voter who requested an absentee ballot but did not vote
open to public inspection and ballots and diagrams to be famished to            may cast a provisional ballot. It allows voters to mark their
candidates and parties; in voting machines, further providing for               absentee ballots up until8 p.m. on the day of election. Mailed and
requirements of voting machines and for form of ballot labels on voting         hand-delivered civilian absentee ballots must be received by the
machines; in electronic voting systems, further providing for
requirements of electronic voting systems, for forms, for election day          board of elections no later than 8 p.m. on election day. Overseas
procedures and the process of voting and for post election procedures;          and military absentee ballot stays at 7 days after the election.
providing for voting apparatus bonds; in preparation for and conduct of         Absentee ballots will no longer be counted in the polling place;
primaries and elections, further providing for manner of applying to vote       they will be counted centrally at the county office. It establishes
and persons entitled to vote and voter's certificates and entries to be made
in district register and numbered lists of voters and challenges, for           mail-in voting; the timelines for making application and voting
method of marking ballots and depositing same in districts in which             mail-in ballots and canvassing are the same as absentee. And the
ballots are used, for instructions of voters and manner of voting in            provisions, as amended on the floor, require nomination petition
districts in which voring machines are used, for count and return of votes      signers to provide the address where they are duly registered. It
in districts in which ballots are used, for what ballots shall be counted,
manner of counting and defective ballots and for canvass and return of          increases compensation for inspectors of elecrion, clerks and
votes in districts in which voting machines are used and providing for          machine operators. It eliminates the Philadelphia Traffic Court.
deadline for receipt of valid voter registration application, for appeals       It requires the posting of a sample ballot on the county's Internet
and for appeals to court of common pleas; in voting by qualified absentee       Web site.
electors, further providing for applications for official absentee ballots,
for date of application for absentee ballot, for approval of application for        And then in Appropriations, the $90 million of PEDFA
absentee ballot, for absentee electors files and lists, for official absentee   (Pennsylvania Economic Development Financing Authority)
voters ballots, for delivering or mailing ballots, for voting by absentee       financing was put in, and it provides provisions for counties that
electors, for canvassing of official absentee ballots and for public            receive 60 percent of the funding. It requires counties applying
records; providing for voting by qualified mail-in electors; in returns of
primaries and elections, further providing for manner of computing              for funding to certify to the Department of State and the General
irregular ballots; providing for dissemination of information and for           Assembly that they have complied with State voter registration
              Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 20 of 37

2019                                     LEGISLATIVE JOURNAL-HOUSE                                                                  1739
 requirements to identify registered electors, and they should             Ms. CULVER. Okay. And just one more thing. There are
 clean up their voter rolls.                                           going to be a lot of changes to the system, that currently they are
    That is a quick summary of all the amendments to the bill.         not able to handle it or print the reports. It would just be my
    Thank you, Mr. Speaker.                                            suggestion that the Department of State work very closely with
    The SPEAKER. Thank you for that comprehensive summary.             our county elecrion bureaus to make sure that they are able to
    At this time I have four speakers: Representatives Rothman,        meet their demands. Thank you.
 Culver, Diamond, and Dawkins.                                             Mr. EVERETT. Thank you, Mr. Speaker.
    We will begin with Representarive Rotlunan.                            The SPEAKER. Thank you, Representative.
    Representatives, if you could take your seats, because some            Representative Russ Diamond.
 members are speaking.                                                     Mr. DIAMOND. Thank you, Mr. Speaker.
    Mr. ROTHMAN. Mr. Speaker, will the maker stand for                     Will the chairman stand for interrogation?
 interrogation?                                                            The SPEAKER. Yes, he has indicated he will so stand.
    The SPEAKER. The Chair says he will so stand.                          Mr. DIAMOND. Mr. Speaker, I have a question about the
    Mr. ROTHMAN. Thank you, Mr. Chairman.                              requirements that counties keep track of certain information
    Thank you, Mr. Speaker.                                            relating to absentee ballots and mail-in ballots. In the legislation
    Can you explain the methods by which an absentee voter or a        it describes a process for public access of that information, and
mail-in voter is able to return their ballots and what requirements    so I just want to clear up, what is the timeline for the counties to
must be met?                                                           provide the information that is requested?
    Mr. EVERETT. Yes, Mr. Speaker.                                         Mr. EVERET"T. The information that is requested has to be
    Under the bill, the absentee voters and mail-in voters have two    provided within 48 hours of the request —not within 48 hours of
options to return their completed ballots. They can either mail        when the information is received — by the boazd of elections.
them in or deliver them in person —that is in person — to the              Mr. DIAMOND. So 48 hours of the request itself.
county board of election. This follows the current law that is             Mr. EVERETT. Correct, Mr. Speaker.
applied to absentee voters. It is simply extended to the new mail-         Mr. DIAMOND. All right.
in voters.                                                                 Thank you, Mr. Speaker.
    Mr. ROTHMAN. Thank you.                                                On the bill?
    What if someone hand-delivers a ballot to the county board of          The SPEAKER. Representative Diamond, you may speak on
elections who is not the voter, what would happen then?                the bill.
    Mr. EVERETT. In that situation, the ballot has not been                Mr. DIAMOND. Thank you, Mr. Speaker.
returned in the way required by the legislation and it would not           Mr. Speaker, often when I go around home and I talk to my
be counted.                                                            constituents, one of their biggest complaints is "Why can't you
    Mr. ROTHMAN. Mr. Speaker, would a third party be                   people up in Harrisburg work together?" I want to hold up this
permitted to collect mulriple ballots and deliver them en masse to     bill, SB 421, as one of those bills where we actually did work
the county boazd of elections?                                         together. It is my understanding that the Governor, the Senate,
    Mr. EVERETT. No. They have to be delivered in person, and          the House, Republicans and Democrats, were all in on the
so the purpose of this legislation is to make sure that the practice   crafting of this bill. We have adopted both Republican and
we have heard of ballot harvesting is illegal and cannot be done       Democratic amendments to this bill. I think it is a perfect example
in Pennsylvania.                                                       of how we all worked together to make this bill great, to
    Mr. ROTHMAN. Thank you very much.                                  modernize our elecrion systems and bring ourselves a little bit
    The SPEAKER. Representative Lynda Culver, on the bill.             closer to being in the 21st century.
    Ms. CULVER. Mr. Speaker, would the maker of the bill stand             So, Mr. Speaker, I wholeheartedly support this bill and ask my
for interrogation, please?                                             colleagues to vote "yes."
    The SPEAKER. He will so stand. Thank you.                              Thank you, Mr. Speaker.
    You may proceed.                                                       The SPEAKER. Thank you, sir.
    Ms. CULVER. So, Mr. Speaker, I rise to seek clarification on           Representative Jason Dawkins, on the bill.
a section of SB 421 that places additional duties on our county            Mr. DAWKINS. Mr. Speaker, thank you.
election boards, specifically having to do with absentee ballots           Would the maker of the bill please stand for quick
and mail-in ballots. Specifically, SB 421 now requires counties        interrogation, please.
to compile information regarding names and addresses of                    Take your time, Mr. Speaker.
individuals who seek an absentee ballot or mail-in ballot, the date        The SPEAKER. Yes. The good gentleman will stand for
the applicarion was requested, the date the application was mailed     interrogation.
to the individual, the postmark date of when the ballot was mailed         Thank you, sir.
back to the county, and the date on which the ballot was received          Mr. DAWKINS. Thank you, Mr. Speaker.
by the county board of elections.                                          I have got a few questions. One of the questions I have is
    Just seeking clarification, the county board of election has       around —two questions around the mail-in ballot portion. Based
48 hours from a request, from when they received the informarion       on the mail-in ballot, if an individual requests to be placed on the
or when they actually input the information, to respond to any         permanent list for amail-in ballot, do they still have the option of
request?                                                               voting in person versus the in-ballot provision?
    Mr. EVERETT. Thank you, Mr. Speaker.
    Under the legislation, the information would have to be
provided to the requester within 48 hours of the request.
              Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 21 of 37

1740                                      LEGISLATIVE JOURNAL-HOUSE                                                     OCTOBER 29
     Mr. EVERET"T. Thank you, Mr. Speaker.                               implement these changes. In that sense, it would seem to me to
     Whether it is permanent or just for that particular election, if   be an unfunded mandate that is being imposed on the citizens of
 an individual requests an absentee — a mail-in or absentee ballot       the Commonwealth.
 and does not send it in, they can go to their polling place and cast       For these reasons and others, I am going to stand in opposition
 a provisional ballot.                                                  of this bill. I believe we are making strides in the right direction,
    Mr. DAWKINS. Thank you.                                             but I do not believe that removing options for individuals to vote
    And as it relates to when, how soon will counties be able to        is something that we should be doing as a Commonwealth. We
send out the actual ballot for the individual to cast, and I ask that   should be adding in addirional options for folks to vote, not
quesrion, if a candidate is being challenged and they are               removing options for individuals to vote.
 appealing to the upper court to overturn maybe a removal, when             So for those reasons, I wouid hope folks would stand and
would that actual ballot be sent out from that county? Would it         oppose this SB 421. Thank you, Mr. Speaker.
be after all of the motions have been heard by the courts, or will          The SPEAKER. Thank you.
 the ballot go out early and then be amended later?                         There are no other speakers on the bill—
    Mr. EVERETT. Mr. Speaker, it is my understanding—                       Yes. Representative Margo Davidson.
    Thank you, Mr. Speaker.                                                 Mrs. DAVIDSON. Thank you, Mr. Speaker.
    "AS SOON AS A BALLOT IS CERTIFIED AND THE                               Will the gentleman stand for interrogation?
BALLOTS ARE AVAILABLE. WHILE ANY PROCEEDING                                 The SPEAKER. The Chair has indicated he will so stand.
IS PENDING IN A FEDERAL OR STATE COURT WHICH                                Mrs. DAVIDSON. Will the issuing of new mail-in ballots,
WOULD AFFECT THE CONTENTS OF ANY BALLOT, THE                            will the ballots be available in other languages or in braille?
COUNTY BOARD OF ELECTIONS MAY AWAIT                                         Mr. EVERETT. Thank you, Mr. Speaker.
A RESOLUTION OF THAT PROCEEDING BUT IN ANY                                  The same provisions that apply to absentee ballots for certain
EVENT, SHALL COMMENCE TO DELIVER OR MAIL                                jurisdicrions to be in other languages will be maintained for mail-
OFFICIAL ABSENTEE BALLOTS NOT LATER THAN THE                            in, and there is no requirement currently in the code, nor does this
SECOND TUESDAY PRIOR TO THE PRIMARY OR                                  change the requirement for braille ballots.
ELECTION."                                                                  Mrs. DAVIDSON. I am sorry. Could you repeat that.
    Mr. DAWKINS. Sorry, Mr. Speaker. It is hard for me to hear              Mr. EVERETT. Thank you, Mr. Speaker.
you. I am sorry.                                                            The SPEAKER. Members, please take your seats.
    Mr. Speaker, could we get a little order because I cannot hear      Representative Davidson has asked a question of the chair of the
the gentleman's response.                                               State Government Committee, a quesrion about the bill. She is
    The SPEAKER. Members, if you could take your seats. Please          entitled to heaz his response.
take your seats.                                                            Chair, you may proceed.
    Mr. EVERETT. Thank you, Mr. Speaker.                                    Mr. EVERETT. Thank you, Mr. Speaker.
    I will not read the whole thing again. I will just get to the           This bill maintains the same requirement for mail-in ballots
operative language at the end: "...IN ANY EVENT, SHALL                  that exists currently for absentee ballots. There are certain
COMMENCE TO DELIVER OR MAIL OFFICIAL                                    jurisdicrions which are required to provide ballots in other
ABSENTEE BALLOTS NOT LATER THAN THE SECOND                              languages; that is unchanged by this. What is also unchanged is
TUESDAY PRIOR TO THE PRIMARY OR ELECTION."                              that there is no current requirement, nor will there be any new
    Mr. DAWKINS. Thank you.                                             requirement, for braille ballots.
    And I have another question, in terms of the process.                   Mrs. DAVIDSON. Thank you.
I represent a city of the first class, and one of the issues that we        My second question has to do with the severability clause. It
have seen in the potential bill is around having enough time to         is my understanding that the bill says that the Supreme Court will
implement, to advertise, and to train the additional folks for this     have exclusive jurisdiction over challenges to elimination of
rollout. Is there anything currently in the bill that would allocate    straight-party voting, absentee voting, and mail-in voting. Then
additional funds to counties to be able to do those things as far as    I also understand it also reads that the provisions of the bill will
soliciting—                                                             be nonseverable. So is that to mean that if somebody wants to
    Mr. EVERETT. Thank you, Mr. Speaker.                                challenge whether or not they were discriminated against because
    At this time the only funds that are being provided are for the     they did not have a ballot in braille, would they beable to —would
new required voting apparatus.                                          that be a suit that they could bring to the Supreme Court under
    Mr. DAWKINS. Thank you.                                             the severability clause?
    On the bill, Mr. Speaker?                                               Mr. EVERETT. Thank you, Mr. Speaker.
    The SPEAKER. Sir. Representative Dawkins, on the bill.                  There is a nonseverability clause, and there is also the section
    Mr. DAWKINS. Thank you very much, Mr. Speaker.                      that you menrioned that gives the Supreme Court of Pennsylvania
    I stand in opposition of SB 421 for several reasons.                jurisdiction, because the intent of this is that this bill works
I appreciate my colleague that spoke prior to me who stated that        together, that it not be divided up into parts, and there is also a
this was a bipartisan coalition of all branches of our House and        provision that the desire is, and of course, that could be probably
Senate, on R and D sides. That is just simply not true. When this       gotten azound legally, but that suits be brought within 180 days
bill was being negotiated, there was not any member from the            so that we can settle everything before this would take effect. So
House minority party involved in the negotiations, which is             those are the provisions that have to do with nonseverability.
problematic for me. There was not anyone from Philadelphia,                 Mrs. DAVIDSON. So in effect, if a suit was brought to the
which is the largest county in the Commonwealth that is going to        Supreme Court of Pennsylvania and they found it to be
be impacted by these changes, which is a problem for me. And            unconstitutional, it would eliminate the entire bill because it
there is no funding associated to the bill, to the rollout, and to      cannot be severed.
              Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 22 of 37

2019                                      LEGISLATIVE JOURNAL-HOUSE                                                                     1741
    Mr. EVERETT. Yes; that would be just in those secrions that         Diamond          Keefer           Pickett          Topper
                                                                        DiGirolamo       Keller           Polinchock       Ullman
have been designated as nonseverable.                                                    Klunk
                                                                        Dowling                           Puskaric         Walsh
   Mrs. DAVIDSON. All right. Thank you.                                 Dunbar           Knowles          Pyle             Warner
    On the bill, Mr. Speaker?                                           Dush             Kosierowski      Rader            Warren
   The SPEAKER. Representative Davidson, on the bill.                   Ecker            Kulik            Rapp             Wentling
                                                                        Emrick           Lawrence         Ravenstahl       Wheeland
   Mrs. DAVIDSON. Mr. Speaker, I do recognize that there are
                                                                        Everett          Lewis            Readshaw         White
a few minor reforms in the bill. However, Mr. Speaker, I object         Ferry            Mackenzie        Reese            Zabel
to taking away freedoms from voters. Currently, under current           Fee              Maloney          Rigby
law, Mr. Speaker, voters can decide whether or not to either split      Frankel          Markosek         Roae             Turrai,
                                                                        Fritz            Marshall         Rothman           Speaker
their ticket or vote straight party. Republicans can vote straight
party, Democrats can vote straight party, and voters can also                                         NAYS-61
decide to go up and down the ballot. No reason has been given,
Mr. Speaker, as to why we would take away the right of choice           Bizzazro         Evans            Kim             Neilson
to Pennsylvania voters. I understand that we are allowing 3 days        Boyle            Fiedler          Kinsey          Otten
                                                                        Bradford         Fitzgerald       Kirkland        Rabb
— not a lot of time —for mail-in voting outside of the current law.
                                                                        Briggs           Flynn            Kortz           Roebuck
But I contend, Mr. Speaker, that mail-in voting is not early            Bullock          Freeman          Krueger         Rork
voting. The two are not the same. The ability to go into a voting       Burgos           Cminey           Lee             Samuelson
booth and vote privately on a day with other of your peers is not       Cephas           Hanbidge         Longietti       Sanchez
                                                                        Comitta          Harkins          Madden          Sims
the same as trying to figure out email-in ballot in your home and       Conklin          Hazrell          Malagazi        Sturla
with other people around, other distracrions. It is a difference.       Daley            Hazris           McCarter        Vitali
   If this bill contained early voting, real early voting, extra days   Davidson         Hohenstein       McClinton       Webster
on the calendar besides the 7 a.m. to 8 p.m. on one voting day,         Davis, A.        Howatd           McNeill         Wheatley
                                                                        Dawkins          Innatnonto       Mentzer         Wipiams
that would be a freedom to our voters that I could get behind. But      Dermody          Isaacson         Merski          Youngblood
right now this is very little reform, and right now we need to be       Donatucci        Kenyatta         Miller, D.      Zimmerman
able to increase accessibility to voters, to incentivize voter          Driscoll
participation, and this bill, unfortunately, falls short.
   So, Mr. Speaker, I will be a "no" vote, and I urge my                                        NOT VOTING--0
colleagues to not take freedom away from voters, but allow voters
to be able to vote in the manner that they currently enjoy, either                                EXCUSED-4
up and down the ballot or straight party.                               Cruz             Mako             Nesbit          Quinn
   Thank you, Mr. Speaker.
   The SPEAKER. Thank you, Representative Davidson.
                                                                           The majority required by the Constitution having voted in the
  On the question recurring,                                            affirmative, the quesrion was determined in the affirmative and
  Shall the bill pass finally?                                          the bill passed finally.
  The SPEAKER. Agreeable to the provisions of the                          Ordered, That the clerk return the same to the Senate with the
Constitution, the yeas and nays will now be taken.                      information that the House has passed the same with amendment
                                                                        in which the concurrence of the Senate is requested.
   The following roll call was recorded:

                             YEAS-138                                                     GUESTS INTRODUCED

Barrar           Gabler          Masser          Rowe                     The SPEAKER. Located to the left of the rostrum, the Chair
Benninghoff      Galloway        Matzie          Ryan                   welcomes Eric Wanzer. Eric, please stand. Eric is a guest of
Bemstine         Gaydos          Mehaffie        Sainato                Representative Todd Polinchock. Thanks for being with us today,
Boback           Gillen          Metcalfe        Sankey
                                                                        Sli.
Borowicz         Gillespie       Metzger         Sappey
Brooks           Gleim           Mihalek         Saylor                    Located to the left of the rostrum, we are welcoming Kristin
Brown            Goodman         Millard         Schemel                and Chet DePue —please stand —and they are the guests of
Bums             Gregory         Miller, B.      Schlossberg            Representative Warren and Representative Gillen. Thank you for
Caitagirone      Greiner         Mizgorski       Schmitt
Carroll          Grove           Moul            Schroeder
                                                                        being with us today. Thank you.
Causer           Hahn            Mullery         Schweyet
Ciresi           Heffley         Mullins         Shusterman                We are going to turn to resolutions. I know there maybe some
Cook             Helm            MuR             Simmons                debate on some of them, but as we go through them, we will just
Cox              Hennessey       Mustello        Snyder
Culver           Hershey         Nelson          Solomon
                                                                        go through them. I do have members that wish to speak on the
G~tler           Hickemell       O'Mara          Sonney                 resolutions. I will stay for all these folks that want to speak on the
Davis, T.        Irvin           O'Neal          Staats                 resolutions, I will stay here on the floor. But we aze going to go
Day              James           Oberlander      Stephens               through the votes first. If somebody wants to speak on a
Deasy            Jones           Ortitay         Struzzi
                 Jozwiak         Owlett          Thomas
                                                                        resolution, I will put that resolution off till after I get through all
DeLissio
Delloso          Kail            Pashinski       Tobash                 the ones first that people do not want to speak on. But I will
Delozier         Kaufer          Peifer          Toepel                 definitely give everybody an opportunity to speak. Everybody is
DeLuca           Kauffrnan       Petrarca        Toohil                 entitled to be heard.
               Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 23 of 37

1742                                        LEGISLATIVE JOURNAL-HOUSE                                                     OCTOBER 29
                 CALENDAR CONTINUED                                                               NOT VOTING-1
                                                                           Matzie
                         RESOLUTION
                                                                                                    EXCUSED-4
   Ms. DONATUCCI called up HR 435, PN 2382, entitled:
                                                                           Cruz            Mako            Nesbit          Quinn
    A Resolution recognizing the week of October 21 through 25, 2019,
as "National Medical Assistants Recognition Week" in Pennsylvania in
appreciation of the quality care, support and vital services provided by
medical assistants in this Commonwealth.                                      The majority having voted in the affirmative, the question was
                                                                           determined in the affirmative and the resolution was adopted.
   On the question,
   Will the House adopt the resolution?                                                       LEAVE OF ABSENCE

   The following roll call was recorded:                                      The SPEAKER. Representative MATZIE has requested to be
                                                                           placed on leave. Without objection, that will be granted.
                            YEAS-198
Barrar           Fiedler          Lawrence         Rigby                                          RESOLUTIONS
Benninghoff      Fitzgerald       L.ee             Roae
Bemstine         Flynn            Lewis            Roebuck                    Mr. ROEBUCK called up HR 450, PN 2408, entitled:
Bizzarro         Frankel          Longietti        Rothman
Boback           Freeman          Mackenzie        Rowe                        A Resolution recognizing 2019 as the "International Year of the
Bomwicz          Fritz            Madden           Rozzi                   Periodic Table of Chemical Elements" in Pennsylvania.
Boyle            Gabler           Malagari         Ryan
Bradford         Gainey           Maloney          Sainato
Briggs           Gatloway         Markosek         Samuelson                  On the question,
Brooks           Gaydos           Marshall         Sanchez                    Will the House adopt the resolution?
Brown            Gillen           Masser           Sankey
Bullock          Gillespie        McCarter         Sappey
                                                                              The following roll call was recorded:
Burgos           Gleim            McClinton        Saylor
Bums             Goodman          McNeill          Schemel
Caltagirone      Gregory          Mehaffie         Schlossberg                                          YEAS-198
Carroll          Greiner          Mentzer          Schmitt
Causer           Grove            Merski           Schroeder               Barrar          Fiedler         Lawrence       Rigby
Cephas           Hahn             Metcalfe         Schweyer                Benninghoff     Fitzgerald      Lee            Roae
Ciresi           Hanbidge         Metzgar          Shusterman              Bemstine        Flynn           Lewis          Roebuck
Comitta          Harkins          Mihalek          Simmons                 Bizzarro        Frankel         Longietti      Rothman
Conklin          Harrell          Millard          Sims                    Boback          Freeman         Mackenzie      Rowe
Cook             Hams             Miller, B.       Snyder                  Borowicz        Fritz           Madden         Ro7zi
Cox              HefTley          Miller, D.       Solomon                 Boyle           Gabler          Malagari       Ryan
Culver           HeLn             Mizgorski        Sonney                  Bradford        Gainey          Maloney        Sainato
Cutler           Hennessey        Moul             Staats                  Briggs          Galloway        Markosek       Samuelson
Daley            Hershey          Muliery          Stephens                Brooks          Cmydos          Marshall       Sanchez
Davidson         Hickernell       Mullins          Struzsi                 Brown           Gillen          Masser         Sankey
Davis, A.        Hohenstein       Murt             Sturla                  Bullock         Gillespie       McCarter       Sappey
Davis, T.        Howazd           Mustello         Thomas                  Burgos          Gleim           McClinton      Saylor
Dawkins          Tnnamorato       Neilson          Tobash                  Bums            Goodman         McNeill        Schemel
Day              Irvin            Nelson           Toepel                  Caltagirone     Cnegory         Mehaffie       Schlossberg
Deasy            Isaacson         O'Mara           Toohil                  Carroll         Greiner         Mentzer        Schmitt
DeLissio         James            ONeal            Topper                  Causer          Grove           Merski         Schroeder
Delloso          Jones            Oberlander       Ullman                  Cephas          Hahn            Metcalfe       Schweyer
Delozier         Jozwiak          Ortic~y          v~r~~~                  Cvesi           Hanbidge        Metzgar        Shusterman
DeLuca           I{ail            Otten            Walsh                   Comitta         Hazkins         Mihalek        Simmons
Dermody          Kaufer           Owlett           Warner                  Conklin         Harrell         Millazd        Sims
Diamond          Kauffman         Pashinski        Watten                  Cook            Hams            Miller, B.     Snyder
DiGirolamo       Keefer           Peifer           Webster                 Cox             Heffley         Miller, D.     Solomon
Donatucci        Keller           Petrarca         Wentling                Culver          Helm            Mizgorski      Sonney
Dowling          Kenyatta         Pickett          Wheatley                Cutler          Hennessey       Moul           Staats
Driscoll         Kim              Polinchock       Wheeland                Daley           Hershey         Mullery        Stephens
Dunbar           Kinsey           Puskaric         White                   Davidson        Hickemell       Mullins        Struzzi
Dush             Kirkland         Pyle             Williams                Davis, A.       Hohenstein      Murt           Sturla
Ecker            Klunk            Rabb             Youngblood              Davis, T.       Howard          Muste]]o       Thomas
Emrick           Knowles          Rader            Zabel                   Dawkins         Innamorato      Neilson        Tobash
Evans            Kortz            APP              Zimmerman               Day             Irvin           Nelson         Toepel
Everett          Kosierowski      Ravenstahl                               Deasy           Isaacson        O'Maza         Toohil
Farry            Krueger          Readshaw         Turlai,                 DeLissio        James           ONeal          Topper
Fee              Kulik            Reese             Speaker                Delloso         Jones           Oberlander     Ullman
                                                                           Delozier        Jozwiak         Ortitay        Vitali
                               NAYS-0                                      DeLuca          Kail            Otten          Walsh
              Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 24 of 37

2019                                      LEGISLATIVE JOURNAL-HOUSE                                                             1743
Dermody         Kaufer          Owlett        Warner                Deasy           Isaacson        O'Mara        Toohil
Diamond         Kauffman        Pashinski     Warren                DeLissio        James           O'Neal        Topper
DiGirolamo      Keefer          Peifer        Webster               Delloso         Jones           Oberlander    Ullman
Donatucci       Keller          Petrarca      Wentling              Delozier        Jozwiak         Ortitay       Vitali
Dowling         Kenyatta        Pickett       Wheatley              DeLuca          Kail            Otters        Walsh
Driscoll        Kim             Polinchock    Wheeland              Dermody         Kaufer          Owlett        Warner
Dunbar          Kinsey          Puskaric      White                 Diamond         Kauffinan       Pas6inski     Wazren
Dush            Kirkland        Pyle          Williams              DiGirolamo      Keefer          Peifer        Webster
Esker           Klunk           Rabb          Youngblood            Donatucci       Keller          Petrarca      Wentiing
Emrick          Knowles         Rader         Zabel                 Dowling         Kenyatta        Pickett       Wheatley
Evans           Kortz           Rapp          Zimmerman             Driscoll        Kim             Polinc6ock    Wheeland
Everett         Kosierowski     Ravenstahl                          Dunbar          Kinsey          Puskaric      White
Farry           Krueger         Readshaw      Tunai,                Dush            Kirkland        Pyle          Williams
Fee             Kulik           Reese          Speaker              Esker           Klunk           Rabb          Youngblood
                                                                    Emrick          Knowles         Rader         Zabel
                              NAYS-0                                Evans           Kortz           Rapp          Zimmerman
                                                                    Everett         Kosierowski     Ravenstahi
                                                                    Farry           Krueger         Readshaw      Turzai,
                         NOT VOTING-0                                               Kulik
                                                                    Fee                             Reese          Speaker

                          EXCUSED-5                                                               NAYS-0
Cruz            Matzie          Nesbit        Q~~
Mako                                                                                         NOT VOTING-0

                                                                                              EXCUSED-5
   The majority having voted in the affirmative, the question was   Cruz            Matzie          Nesbit        Quinn
determined in the affirmative and the resolution was adopted.       Mako

                               *s~
                                                                       The majority having voted in the affirmative, the question was
   Mr. JAMES called up HR 454, PN 2389, entitled:                   determined in the affirmative and the resolution was adopted.

    A Resolution recognizing the week of September 8 through 14,                                   *s~
2019, as "Arts in Education Week" in Pennsylvania.

                                                                       Ms. HANBIDGE called up HR 477, PN 2429, entitled:
   On the question,
   Will the House adopt the resolution?                                A Resolution designating the month of October 2019 as "Civic
                                                                    Education Awazeness Month" in Pennsylvania.
   The following roll call was recorded:
                                                                       On the question,
                             YEAS-198                                  Will the House adopt the resolution?
Barrar          Fiedler         Lawrence      Rigby                    The following roll call was recorded:
Benninghoff     Fitzgerald      Lee           Roae
Bemstine        Flynn           Lewis         Roebuck
Bivarro         Frankel         Longietti     Rothman                                            YEAS-198
Boback          Freeman         Mackenzie     Rowe
Borowicz        Fritz           Madden        Rozzi                 Bartar          Fiedler         Lawrence      Rigby
Boyle           Gabler          Malagari      Ryan                  Benninghoff     Fitzgerald      Lee           Roae
Bradford        Gainey          Maloney       Sainato               Bemstine        Flynn           Lewis         Roebuck
Briggs          Gatloway        Markosek      Samuelson             Bizzarro        Frankel         Longietti     Rothman
Brooks          Gaydos          Marshall      Sanchez               Boback          Freeman         Mackenzie     Rowe
Brown           Gillen          Masser        Sankey                Borowicz        Fritz           Madden        Rozzi
Bullock         Gillespie       McCarter      Sappey                Boyle           Gabler          Malagari      Ryan
Burgos          Gleim           McClinton     Saylor                Bradford        Gainey          Maloney       Sainato
Bums            Goodman         McNeill       Schemel               Briggs          Galloway        Markosek      Samuelson
Caltagirone     Gregory         Mehaffie      Schlossberg           Brooks          Gaydos          Marshall      Sanchez
Carroll         Greiner         Ment2er       Schmitt               Brown           Gillen          Masser        Sankey
Causer          Grove           Merski        Schroeder             Bullock         Gillespie       McCarter      Sappey
Cephas          Hahn            Metcalfe      Schweyer              Burgos          Gleim           McClinton     Saylor
Ciresi          Hanbidge        Metzgar       Shusterman            Bums            Goodman         McNeill       Schemel
Comitta         Harkins         Mihalek       Simmons               Caltagirone     Gregory         Mehaffie      Schlossberg
Conklin         Harrell         Millard       Sims                  Carroll         Greiner         Mentzer       Schmitt
Cook            Hams            Miller, B.    Snyder                Causer          Grove           Merski        Schroeder
Cox             Heftley         Miller, D.    Solomon               Cephas          Hahn            Metcalfe      Schweyer
C~Iver          Helm            Mizgorski     Sonney                Ciresi          Hanbidge        Metzgar       Shustem~an
Cutler          Hennessey       Moul          Staats                Comitta         Harkins         Mihalek       Sinunons
Daley           Hershey         Mullery       Stephens              Conklin         Harrell         Millazd       Sims
Davidson        Hickemell       Mullins       Struza                Cook            Hams            Miller, B.    Snyder
Davis, A.       Hohenstein      Mort          Sturla                Cox             Heffley         Miller, D.    Solomon
Davis, T.       Howard          Mustello      Thomas                Culver          Helm            Mizgorski     Sonney
Dawkins         Innamorato      Neilson       Tobash                Cutler          Hennessey       Moul          Staats
Day             Irvin           Nelson        Toepel                Daley           Hershey         Mullery       Stephens
              Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 25 of 37

1744                                       LEGISLATIVE JOURNAL-HOUSE                                                       OCTOBER 29
Davidson         Hickemell        Mullins         smvzi                   Cook             Harris           Miller, B.      Snyder
Davis, A.        Hohenstein       Murt            Sturla                  Cox              Heftley          Miller, D.      Solomon
Davis, T.        Howazd           Mustello        Thomas                  Culver           Helm             Mizgorski       Sonney
Dawkins          Innamorato       Neilson         Tobash                  Cutler           Hennessey        Moul            Staats
Day              Irvin            Nelson          Toepel                  Daley            Hershey          Muliery         Stephens
Deasy            Isaacson         O'Maza          Toohil                  Davidson         Hickemell        Mullins         Stn~zzi
DeLissio         James            ONeal           Topper                  Davis, A.        Hohenstein       Murt            Sturla
Delloso          Jones            Oberlander      Ullman                  Davis, T.        Howard           Mustello        Thomas
Delozier         Jozwiak          ORitay          Vitali                  Dawkins          Innamorato       Neilson         Tobash
DeLuca           Kail             Otten           Walsh                   Day              Irvin            Nelson          Toepel
Dermody          Kaufer           Owlett          Wamer                   Deasy            Isaacson         O'Mara          Toohil
Diamond          KaufTman         Pashinski       Warzen                  DeLissio         James            ONeal           Topper
DiGirolamo       Keefer           Peifer          Webster                 Delloso          Jones            Oberlander      Ullman
Donatucci        Keller           Petrarca        Wentling                Delozier         Jozwiak          Ottitay         Vitali
Dowling          Kenyatta         Pickett         Wheatley                DeLuca           Kail             Otters          Walsh
Driscoll         Kim              Polinchock      Wheeland                Dermody          Kaufer           Owlett          Wamer
Dunbar           Kinsey           Puskaric        White                   Diamond          Kauffman         Pashinski       Warren
Dush             Kirkland         Pyle            Williams                DiGirolamo       Keefer           Peifer          Webster
Ecker            Kluak            Rabb            Youngblood              Donatucci        Keller           Petrarca        Wentling
Emrick           Knowles          Rader           Zabel                   Dowling          Kenyatta         Pickett         Wheatley
Evans            Kortz            Rapp            Zimmerman               Driscoll         Kim              Polinchock      Wheeland
Everett          Kosiemwski       Ravenstahl                              Dunbar           Kinsey           Puskaric        White
Fazry            Krueger          Readshaw        Tunai,                  Dush             Kirkland         Pyle            Williams
Fee              Kulik            Reese            Speaker                Ecker            Klunk            Rabb            Youngblood
                                                                          Emrick           Knowles          Rader           Zabel
                               NAYS-0                                     Evans            Kortz            Rapp            Zimmerman
                                                                          Everett          Kosierowski      Ravenstahl
                                                                          Fairy            Krueger          Readshaw        Tuizai,
                          NOT VOTING-0                                                     Kulik
                                                                          Fee                               Reese            Speaker

                              EXCUSED-5                                                                  NAYS-0
Cruz             Matzie           Nesbit          Quinn
Mako                                                                                                NOT VOTING-0

                                                                                                        EXCUSED-5
   The majority having voted in the affirmative, the question was         C[uz             Matzie           Nesbit          Quinn
determined in the affirmative and the resolution was adopted.             Mako

                                 ss*
                                                                             Tl~e majority having voted in the affirmative, the question was
   Ms. DONATUCCI called up HR 479, PN 2455, entitled:                     determined in the affirmative and the resolution was adopted.
    A Resolution designating October 11, 2019, as the "Day of the Girl"                                    ass
in Pennsylvania.

                                                                             Mr. BIZZARRO called up HR 497, PN 2491, entitled:
   On the question,
   Will the House adopt the resolution?                                      A Resolution recognizing dwarfism with the hope of raising positive
                                                                          awareness about dwarfism and promoting the welfare of people having
   The following roll call was recorded:                                  dwarfism in this Commonwealth.


                              YEAS-198                                       On the question,
                                                                             Will the House adopt the resolution?
Barrar           Fiedler          Lawrence        Rigby
Benninghoff      Fitzgerald       Lee             Roae
                                                                             The following roll call was recorded:
Bemstine         Flynn            Lewis           Roebuck
Bizzarro         Frankel          Longietti       Rothman
Boback           Freeman          Mackenzie       Rowe                                                  YEAS-197
Borowicz         Fritz            Madden          Rozzi
Boyle            Gabler           Malagari        Ryan                    Barrar           Fiedler          Kulik           Readshaw
Bradford         Gainey           Maloney         Sainato                 Benninghoff      Fitzgerald       Lawrence        Reese
Briggs           Galloway         Markosek        Samuelson               Bemstine         Flynn            L.ee            Rigby
Brooks           Gaydos           Mazshall        Sanchez                 Biaaao           Frankel          Lewis           Roae
Brown            Gillen           Masser          Sankey                  Boback           Freeman          Longietti       Roebuck
Bullock          Gillespie        McCarter        Sappey                  Borowicz         Fritz            Mackenzie       Rothman
Burgos           Gleim            McClinton       Saylor                  Boyle            Gabler           Madden          Rowe
Bums             Goodman          McNeill         Schemel                 Bradford         Gainey           Malagari        Rozzi
Caltagirone      Gregory          Mehaffie        Schlossberg             Briggs           Galloway         Maloney         Ryan
Carroll          Greiner          Mentzer         Schmitt                 Brooks           Gaydos           Markosek        Sainato
Causer           Grove            Merski          Schroeder               Brown            Gillen           Marshall        Samuelson
Cephas           Hahn             Metcalfe        Schweyer                Bullock          Gillespie        Masser          Sanchez
Ciresi           Hanbidge         Metzgar         Shusterman              Burgos           Gleim            McCarter        Sankey
Comitta          Harkins          Mihalek         Simmons                 Bums             Goodman          McClinton       Sappey
Conklin          Harrell          Millard         Sims
              Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 26 of 37

2019                                      LEGISLATIVE JOURNAL-HOUSE                                                              1745
Caltagirone     Gregory         McNeill        Saylor                   The following roll call was recorded:
Carroll         Greiner         Mehaffie       Schemel
Causer          Grove           Mentzer        Schlossberg
Cephas          Hahn            Merski         Schmitt                                          YEAS-198
Ciresi          Hanbidge        Meualfe        Schroeder
Comitta         Harkins         Metzgar        Schweyer              Barrar          Fiedler         Lawrence      Rigby
Conklin         Harrell         Mihalek        Shusterman            Benninghoff     Fitzgerald      Lee           Roae
Cook            Hams            Millard        Simmons               Bemstine        Flynn           Lewis         Roebuck
Cox             Heftley         Miller, B.     Sims                  Bizzarro        Frankel         Longietti     Rothman
Culver          Helm            Miller, D.     Snyder                Boback          Freeman         Mackenzie     Rowe
Cutler          Hennessey       Mizgorski      Solomon               Bomwicz         Fritz           Madden        Rorzi
Daley           Hershey         Moul           Sonney                Boyle           Gabler          Malagari      Ryan
Davidson        Hickemell       Mullery        Staats                Bradford        Gainey          Maloney       Sainato
Davis, A.       Hohenstein      Mullins        Stephens              Briggs          Galloway        Markosek      Samuelson
Davis, T.       Howazd          Murt           Struzzi               Brooks          Gaydos          Marshall      Sanchez
Dawkins         Innamorato      Mustello       Sturla                Brown           Gillen          Masser        Sankey
Day             Irvin           Neilson        Thomas                Bullock         Gillespie       McCarter      Sappey
Deasy           Isaacson        Nelson         Tobash                Burgos          Gleim           McClinton     Saylor
DeLissio        James           O'Mara         Toepel                Bums            Goodman         McNeill       Schemel
Delloso         Jones           ONeal          Toohil                Caltagirone     Gregory         Mehaffie      Schlossberg
Delozier        Jozwiak         Oberlander     Topper                Carroll         Greiner         Mentzer       Schmitt
DeLuca          Kail            Ortitay        Ullman                Causer          Grove           Merski        Schroeder
Demiody         Kaufer          Otten          Vitali                Cephas          Hahn            Metcalfe      Schweyer
Diamond         Kaut~mao        Owlett         Walsh                 Ciresi          Hanbidge        Metzgar       Shusterman
DiGirolamo      Keefer          Paslunski      Wamet                 Comitta         Harkins         Mihalek       Simmons
Donatucci       Keller          Peifer         Wazren                Conklin         Harrell         Millard       Sims
Dowling         Kenyatta        Petrarca       Webster               Cook            Hams            Miller, B.    Snyder
Driscoll        Kim             Pickett        Wending               Cox             Heffley         Miller, D.    Solomon
Dunbar          Kinsey          Polinchock     Wheatley              C~Iver          Helm            Mizgorski     Sonney
Dush            Kirkland        Puskaric       Wheeland              Cutler          Hennessey       Moul          Staats
Ecker           Klunk           Pyle           White                 Daley           Hershey         Mullery       Stephens
Emrick          Knowles         Rabb           Williams              Davidson        Hickemell       Mullins       Struzzi
Evans           Korfz           Rader          Youngblood            Davis, A.       Hohenstein      Murt          Sturla
Everett         Kosierowski     Rapp           Zabel                 Davis, T.       Howard          Mustello      Thomas
Farry           Krueger         Ravenstahl     Zimmerman             Dawkins         Innamorato      Neilson       Tobash
Fee                                                                  Day             Irvin           Nelson        Toepel
                                                                     Deasy           Isaacson        O`Mara        Toohil
                                                                     DeLissio        James           ONeal         Topper
                              NAYS-0
                                                                     Delloso         Jones           Oberlander    Ullman
                                                                     Delozier        Jozwiak         Ortitay       Vitali
                         NOT VOTING-1                                DeLuca          Kail            Otten         Walsh
                                                                     Dermody         Kaufer          Owlett        Warner
Turrai,                                                              Diamond         Kauffman        Pashinski     Waaen
 Speaker                                                             DiGirolamo      Keefer          Peifer        Webster
                                                                     Donatucci       Keller          Peharca       Wending
                          EXCUSED-5                                  Dowling         Kenyatta        Pickett       Wheatley
                                                                     Driscoll        Kim             Polinchock    Wheeland
Cruz            Matzie          Nesbit         Quinn                 Dunbar          Kinsey          Puskaric      White
Mako                                                                 Duch            Kirkland        Pyle          Williams
                                                                     Ecker           Klunk           Rabb          Youngblood
                                                                     Emrick          Knowles         Rader         Zabel
                                                                     Evans           Kortz           Rapp          Zimmerman
   The majority having voted in the affirmative, the question was    Everett         Kosierowski     Ravenstahl
determined in the affirmative and the resolution was adopted.        Farry           Krueger         Readshaw      'Itinai,
                                                                     Fee             Kulik           Reese           Speaker
                               ~**
                                                                                                   NAYS-0
   Mr. QUINN called up HR 505, PN 2515, entitled:                                             NOT VOTING-0
    A Resolution designating November 12, 2019, the 550th
anniversary of the birth of Guru Nanak, the founder of Sikhism, as                             EXCUSED-5
"World Equality Day" in Pennsylvania.
                                                                     Cruz            Matzie          Nesbit        Quinn
                                                                     Mako
   On the question,
   Will the House adopt the resolution?
                                                                        The majority having voted in the affirmative, the question was
                                                                     determined in the affirmative and the resolution was adopted.

                                                                                                    :**
              Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 27 of 37

1746                                    LEGISLATIVE JOURNAITHOUSE                                              OCTOBER 29
   Mr. KINSEY called up HR 498, PN 2492, enritled:                  The majority having voted in the affirmative, the quesrion was
                                                                 determined in the affirmative and the resolution was adopted.
   A Resolution designating the month of October 2019 as "Rett
Syndrome Awareness Month" in Pennsylvania.                                                       k *k


   On the question,
   Will the House adopt the resolurion?                             Mr. NEILSON called up HR 517, PN 2541, entitled:
                                                                    A Resolution designating the month of October 2019 as "Dyslexia
   The following roll call was recorded:                         Awareness Month" in Pennsylvania.

                           YEAS-198                                 On the question,
                                                                    Will the House adopt the resolution?
Barrar         Fiedler         Lawrence     Rigby
Benninghoff    Fitzgerald      Lee          Roae
Bemstine       Flynn           Lewis        Roebuck                 The following roll call was recorded:
Bizlarro       Frankel         Longietti    Rothman
Boback         Freeman         Mackenzie    Rowe                                           YEAS-198
Horowitz       Fritz           Madden       Rozzi
Boyle          Gabler          Malagari     Ryan                 Bazraz          Fiedler         Lawrence       Rigby
Bradford       Gainey          Maloney      Sainato              Benninghoff     Fitzgerald      Lee            Roae
Briggs         Galloway        Markosek     Samuelson            Bemstine        Flynn           Lewis          Roebuck
Brooks         Gaydos          Marshall     Sanchez              Bizzarro        Frankel         Longietti      Rothman
Brown          Gillen          Masser       Sankey               Boback          Freeman         Mackenzie      Rowe
Bullock        Gillespie       McCarter     Sappey               Horowitz        Fritz           Madden         Rozzi
Burgos         Gleim           McClinton    Saylor               Boyle           Gabler          Malagari       Ryan
Bums           Goodman         McNeill      Schemel              Bradford        Gainey          Maloney        Sainato
Caltagirone    Gregory         Mehaffie     Schlossberg          Briggs          Galloway        Markosek       Samuelson
Carroll        Greiner         Mentzer      Schmitt              Brooks          Gaydos          Marshall       Sanchez
Causer         Grove           Merski       Schroeder            Brown           Gillen          Masser         Sankey
Cephas         Hahn            Metcalfe     Schweyer             Bullock         Gillespie       McCarter       Sappey
Ciresi         Hanbidge        Metzgar      Shusterman           Burgos          Gleim           McClinton      Saylot
Comitta        Harkins         Mihatek      Simmons              Bums            Goodman         McNeill        Schemel
Conklin        Harrell         Millard      Sims                 Caltagirone     Gregory         Mehaffie       Schlossberg
Cook           Hams            Miller, B.   Snyder               Carroll         Greiner         Mentzer        Schmitt
Cox            Heftley         Miller, D.   Solomon              Causer          Grove           Merski         Schroeder
Culver         Helm            Mizgorski    Sonney               Cephas          Hahn            Metcalfe       Schweyer
Cutler         Hennessey       Moul         Staats               Cvesi           Hanbidge        Metzgaz        Shustemian
Daley          Hershey         Mullery      Stephens             Comitta         Harkins         Mihalek        Simmons
Davidson       Hickemell       Mullins      Struzzi              Conklin         Harrell         Millazd        Sims
Davis, A.      Hohenstein      Mutt         Stutla               Cook            Hams            Miller, B.     Snyder
Davis, T.      Howazd          Mustello     Thomas               Cox             Heffley         Miller, D.     Solomon
Dawkins        Innamorato      Neilson      Tobash               Culver          Helm            Mizgorski      Sonney
Day            Irvin           Nelson       Toepel               Cutler          Hennessey       Moul           Staats
Deasy          Isaacson        O'Maza       Toohil               Daley           Hershey         Mullery        Stephens
DeLissio       James           ONeal        Topper               Davidson        Hickemell       Mullins        Strurti
Delloso        Jones           Oberlander   Ullman               Davis, A.       Hohenstein      Murt           Sturla
Delozier       Jozwiak         Ortitay      Vitali               Davis, T.       Howard          Mustello       Thomas
DeLuca         Kail            Otten        Walsh                Dawkins         Innamorato      Neilson        Tobash
Dermody        Kaufer          Owlett       Wamer                Day             Irvin           Nelson         Toepel
Diamond        Kauffman        Paslvnski    Warren               Deasy           Isaacson        O'Mara         Toohil
DiGirolamo     Keefer          Peifer       Webster              DeLissio        James           ONeal          Topper
Donatucci      Keller          Petrarca     Wentling             Delloso         Jones           Oberlander     Ullman
Dowling        Kenyatta        Pickett      Wheatley             Delozier        Jozwiak         Ortitay        Vitali
Driscoll       Kim             Polinchock   Wheeland             DeLuca          Kail            Otten          Walsh
Dunbar         Kinsey          Puskaric     White                Dermody         Kaufer          Owlett         Warner
Dush           Kirkland        Pyle         Williams             Diamond         Kauffman        Pashinski      Warren
Ecker          Klunk           Rabb         Youngblood           DiGirolamo      Keefer          Peifer         Webster
Emrick         Knowles         Rader        Zabel                Donatucci       Keller          Petrarca       Wending
Evans          Kortz           Rapp         Zimmerman            Dowling         Kenyatta        Pickett        Wheatley
Everett        Kosierowski     Ravenstahl                        Driscoll        Kim             Polinchock     Wheeland
Fairy          Krueger         Readshaw     Turzai,              Dunbar          Kinsey          Puskaric       White
Fee            Kulik           Reese         Speaker             Dush            Kirkland        Pyle           Williams
                                                                 Ecker           Klunk           Rabb           Youngblood
                             NAYS-0                              Emrick          Knowles         Rader          Zabel
                                                                 Evans           Kortz           Rapp           Zimmerman
                         NOT VOTING-0                            Everett         Kosierowski     Ravenstahl
                                                                 Farry           Krueger         Readshaw       Tunai,
                                                                 Fee             Kulik           Reese           Speaker
                          EXCUSED-5
Cruz            Matzie         Nesbit       Quinn                                              NAYS-0
Mako

                                                                                        NOT VOTING-0
              Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 28 of 37

2019                                      LEGISLATIVE JOURNAL-HOUSE                                                                 1747
                          EXCUSED-5                                                                  NAYS-0
Cruz             Matzie          Nesbit          Quinn                                           NOT VOTING-0
Mako
                                                                                                  EXCUSED-5

   The majority having voted in the affirmative, the question was       Cruz            Matzie           Nesbit       Quinn
                                                                        Mako
determined in the affirmative and the resolution was adopted.

                               **:
                                                                           The majority having voted in the affirmative, the question was
   Mr. MATZIE called up HR 523, PN 2547, entitled:                      determined in the affirmative and the resolution was adopted.

    A Resolution designating the week of October 13 through 19, 2019,                     VOTE CORRECTION
as "Credit Union Week" in Pennsylvania.

                                                                           The SPEAKER. On HR 497 the Speaker should be marked in
   On the question,
                                                                        the affirmative.
   Will the House adopt the resolution?

   The following roll call was recorded:                                                         RESOLUTIONS

                           YEAS-198                                        Mrs. EVANS called up HR 524, PN 2548, entitled:

Barrar          Fiedler          Lawrence        Rigby                      A Resolurion designating the month of October 2019 as
Benninghoff     Fitzgerald       Lee             Roae                   "Pennsylvania Pharmacists and Pharmacy Month" in Pennsylvania.
Bemstine        Flynn            Lewis           Roebuck
Biz~arro        Frankel          Longietti       Rothman                   On the question,
Boback          Freeman          Mackenzie       Rowe                      Will the House adopt the resolution?
Borowicz        Fritz            Madden          Rozzi
Boyle           Gabler           Malagari        Ryan
Bradford        Gainey           Maloney         Sainato                   The following roll call was recorded:
Briggs          Galloway         Markosek        Samuelson
Brooks          Gaydos           Marshall        Sanchez                                             YEAS-198
Brown           Gillen           Masser          s~ey
Bullock         Gillespie        McCarter        Sappey
                                                                        Barran          Fiedler         Lawrence      Rigby
Bwgos           Gleim            McClinton       Saylor                 Benninghoff     Fiugerald       Lee           Roae
Bums            Goodman          McNeill         Schemel                Bemstine        Flynn           Lewis         Roebuck
Caltagirone     Gregory          Mehaffie        Schlossberg
                                                                        Bizzacro        Frankel         Longietti     Rothman
Cazroll         Greiner          Mentzer         Schmitt
                                                                        Boback          Freeman         Mackenzie     Rowe
Causer          Grove            Merski          Schroeder              Borowicz        Fritz           Madden        Roai
Cephas          Hahn             Metcalfe        Schweyer                               Gabler
                                                                        Boyle                           Malagari      Ryan
Ciresi          Hanbidge         Metzgar         Shustetman             Bradford        Gainey          Maloney       Sainato
Comitta         Harkins          Mihalek         Simmons
                                                                        Briggs          Cralloway       Markosek      Samuelson
Conklin         Harrell          Millazd         Sims
                                                                        Brooks          Gaydos          Marshall      Sanchez
Cook            Hams             Miller, B.      Snyder                 Brown           Gillen          Masser        Sankey
Cox             Heffley          Miller, D.      Solomon
                                                                        Bullock         Gillespie       McCarter      Sappey
Culver          Helm             Mizgorski       Sonney
                                                                        Burgos          Gleim           McClinton     Saylor
Cutler          Hennessey        Moul            Staats                                 Goodman
                                                                        Bums                            McNeill       Schemel
Daley           Hershey          Mullery         Stephens               Caltagirone     Gregory         Mehaffie      Schlossberg
Davidson        Hickemell        Mullins         Struzli
                                                                        Carroll         Greiner         Mentzer       Schmitt
Davis, A.       Hohenstein       MuR             Sturla                 Causer          Grove           Merski        Schroeder
Davis, T.       Howard           Mustello        Thomas                                 Hahn
                                                                        Cephas                          Metcalfe      Schweyer
Dawkins         Innamorato       Neilson         Tobash
                                                                        Ciresi          Hanbidge        Metzgar       Shusterman
Day             Irvin            Nelson          Toepel
                                                                        Comilla         Harkins         Mihalek       Simmons
Deasy           Isaacson         O'Mara          Toohil                 Conklin         Haaell          Millazd       Sims
DeLissio        James            O`Neal          Topper
                                                                        Cook            Hams            Miller, B.    Snyder
Delloso         Jones            Oberlander      Ullman                 Cox             Heftley         Miller, D.    Solomon
Delozier        Jozwiak          Ortitay         Vitali                                 HeLn
                                                                        Culver                          Mizgorski     Sonney
DeLuca          Kail             Often           Walsh
                                                                        Cutler          Hennessey       Moul          Staats
Dermody         Kaufer           Owlett          Warner                 Daley           Hershey         Mullery       Stephens
Diamond         KautTman         Paslrinski      Waxen                  Davidson        Hickemell       Mullins       Struzzi
DiGirolamo      Keefer           Peifer          Webster
                                                                        Davis, A.       Hohenstein      Murt          Sturla
Donatucci       Keller           Petratca        Wentling               Davis, T.       Howard          Mustello      Thomas
Dowling         Kenyatta         Pickett         Wheatley               Dawkins         Innamorato      Neilson       Tobash
Driscoll        Kim              Polinchock      Wheeland               Day             Irvin           Nelson        Toepel
Dunbaz          Kinsey           Puskaric        White                  Deasy           Isaacson        O'Mara        Toohil
Dush            Kirkland         Pyle            Williazns              DeLissio        James           O'Neal        Topper
Ecker           Klunk            Rabb            Youngblood
                                                                        Delloso         Jones           Oberlander    Ullman
Emrick          Knowles          Rader           Zabel                  Delozier        Jozwiak         Ortitay       Vitali
Evans           Kortz            APP             Zunmerman              DeLuca          Kail            Often         Walsh
Everett         Kosierowski      Ravenstahl
                                                                        Dermody         Kaufer          Owlett        Warner
Fang            Krueger          Readshaw        Turzai,                                Kauffman
                                                                        Diamond                         Pashinski     Warren
Fee             Kulik            Reese            Speaker               DiGirolamo      Keefer          Peifer        Webster
              Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 29 of 37

1748                                       LEGISLATIVE JOURNAL-HOUSE                                                OCTOBER 29
Donatucci       Keller          Petrarca      Wending               Delozier         Jozwiak         Ortitay         Vitali
Dowling         Kenyatta        Pickett       Wheatley              DeLuca           Kait            Otters          Walsh
Driscoll        Kim             Polinchock    Wheeland              Dermody          Kaufer          Owlett          Warner
Dunbar          Kinsey          Puskaric      White                 Diamond          Kauffman        Pashinski       Warren
Dush            Kirkland        Pyle          Williams              DiGirolamo       Keefer          Peifer          Webster
Ecker           Klunk           Rabb          Youngblood            Donatucci        Keller          Petrarca        Wending
Emrick          Knowles         Rader         Zabel                 Dowling          Kenyatta        Pickett         Wheatley
Evans           Kortz           Rapp          Zimmerman             Driscoll         Kim             Polinchock      Wheeland
Everett         Kosierowski     Ravenstah)                          Dunbar           Kinsey          Puskaric        White
Farry           Krueger         Readshaw      Tunai,                Dusk             Kirkland        Pyle            Williams
Fee             Kulik           Reese          Speaker              Ecker            Klunk           Rabb            Youngblood
                                                                    Emrick           Knowles         Rader           Zabel
                              NAYS-0                                Evans            Kortz           Rapp            Zimmerman
                                                                    Everett          Kosierowski     Ravet~stahl
                                                                    Facry            Krueger         Reads6aw        Turrai,
                         NOT VOTING-0                               Fee              Kulik           Reese            Speaker

                          EXCUSED-5                                                                NAYS-0
Cruz            Matzie          Nesbit        Quinn
Mako                                                                                          NOT VOTING-0

                                                                                               EXCUSED-5
   The majority having voted in the affirmative, the question was   Cruz             Matzie          Nesbit          Quinn
determined in the affirmative and the resolution was adopted.       Mako

                               ss*
                                                                       The majority having voted in the affirmative, the question was
   Mr. WHEATLEY called up HR 536, PN 2613, entitled                 determined in the affirmative and the resolution was adopted.

    A Resolution recognizing October 24, 2019, as "Lights On                                        ss~
Afterschool Day" in Pennsylvania.

                                                                       Ms. BOBACK called up HR 539, PN 2625, entitled:
   On the question,
   Will the House adopt the resolution?                                 A Resolurion recognizing the week of October 20 through 26, 2019,
                                                                    as "National Teen Driver Safety Week" in Pennsylvania.
   The following roll call was recorded:
                                                                       On the question,
                             YEAS-198                                  Will the House adopt the resolution?

Barrar          Fiedler         Lawrence      ~gby                     The following roll call was recorded:
Benninghoff     Fitzgerald      Lee           Roae
Bemstine        Flynn           Lewis         Roebuck
Biz7aao         Frankel         Longietti     Rothman                                             YEAS-198
Boback          Freeman         Mackenzie     Rowe
Bomwicz         Fritz           Madden        Rozzi                 Bamer            Fiedler         Lawrence        Rigby
Boyle           Gabler          Malagari      Ryan                  Benninghoff      Fitzgerald      Lee             Roae
Bradford        Gainey          Maloney       Sainato               Bemstine         Flynn           Lewis           Roebuck
Briggs          Galloway        Markosek      Samuelson             Biz7arro         Frankel         Longietti       Rothman
Brooks          Gaydos          Marshall      Sanchez               Boback           Freeman         Mackenzie       Rowe
Brown           Gillen          Masser        Sankey                Borowicz         Fritz           Madden          Rozzi
Bullock         Gillespie       McCarter      Sappey                Boyle            Gabler          Malagari        Ryan
Burgos          Gleim           McClinton     Saylor                Bradford         Gainey          Maloney         Sainato
Bums            Goodman         McNeill       Schemel               Briggs           Galloway        Markosek        Samuelson
Caltagirone     Gregory         Mehaffie      Schlossberg           Brooks           Gaydos          Marshall        Sanchez
Carroll         Greiner         Mentzer       Schmitt               Brown            Gillen          Masser          Sankey
Causer          Grove           Merski        Schroeder             Bullock          Gillespie       McCarter        Sappey
Cephas          Hahn            Metcalfe      Schweyer              Bwgos            Gleim           McClinton       Saylor
Ciresi          Hanbidge        Metzgar       Shusterman            Bums             Goodman         McNeill         Schemel
Comitta         Harkins         Mihalek       Simmons               Caltagirone      Gregory         Mehaffie        Schlossberg
Conklin         Harrell         Millard       Sims                  Carroll          Greiner         Mentzer         Schmitt
Cook            Hams            Miller, B.    Snyder                Causer           Grove           Merski          Schroeder
Cox             Heffley         Miller, D.    Solomon               Cephas           Hahn            Metcalfe        Schweyer
Cblver          Helm            Mizgorski     Sonney                Ciresi           Hanbidge        Metzgar         Shustennan
Cutler          Hennessey       Moul          Staats                Comitta          Harkins         Mihalek         Simmons
Daley           Hershey         Mullery       Stephens              Conklin          Harrell         Millard         Sims
Davidson        Hickemell       Mullins       Stn~zzi               Cook             Hams            Miller, B.      Snyder
Davis, A.       Hohenstein      Murt          Sturla                Cox              Heffley         Miller, D.      Solomon
Davis, T.       Howard          Mustello      Thomas                Culver           Helm            Mizgorski       Sonney
Dawkins         Innamorato      Neilson       Tobash                Cutler           Hennessey       Moul            Staats
Day             Irvin           Nelson        Toepel                Daley            Hershey         Mullery         Stephens
Deasy           Isaacson        O'Mara        Toohil                Davidson         Hickemell       Mullins         Struzzi
DeLissio        James           ONeal         Topper                Davis, A.        Hohenstein      Murt            Sturla
Delloso         Jones           Oberlander    Ullman                Davis, T.        Howard          Mustello        Thomas
              Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 30 of 37

2019                                       LEGISLATIVE JOURNAL-HOUSE                                                                1749
Dawkins          Innamorato       Neilson        Tobash                 Cook            Harris           Miller, B.   Snyder
Day              Irvin            Nelson         Toepel                 Cox             Heffley          Miller, D.   Solomon
Deasy            Isaacson         O'Man          Toohil                 Cti►]ver        Helm             Mizgorski    Sonney
DeLissio         James            ONeal          Topper                 Cutler          Hennessey        MoUI         Staats
Delloso          Jones            Oberlander     Ullman                 Daley           Hershey          Mullery      Stephens
Delozier         Jozwiak          O~titay        Vitali                 Davidson        Hickemell        Mullins      Struzzi
DeLuca           Kail             Otten          Walsh                  Davis, A.       Hohenstein       Mort         Sturla
Dermody          Kaufer           Owlett         Warner                 Davis, T.       Howard           Mustello     Thomas
Diamond          Kauffinan        Paslvnski      Warren                 Dawkins         Innamorato       Neilson      Tobash
DiGirolamo       Keefer           Peifer         Webster                Day             Irvin            Nelson       Toepel
Donatucci        Keller           Petrarca       Wentling               Deasy           Isaacson         O'Mara       Toohil
Dowling          Kenyatta         Pickett        Wheatley               DeLissio        James            ONeal        Topper
Driscoll         Kim              Polinchock     Wheeland               Delloso         Jones            Oberlander   Ullman
Dunbar           Kinsey           Puskaric       V1'hite                Delozier        Jozwiak          Ortitay      Vitali
Dush             Kirkland         Pyle           Williams               DeLuca          Kail             Otters       Walsh
Ecker            Klunk            Rabb           Youngblood             Dermody         Kaufer           Owlett       Warner
Emrick           Knowles          Rader          Zabel                  Diamond         Kauffman         Pashinski    Warren
Evans            Kortz            Rapp           Zimmerman              DiGirolamo      Keefer           Peifer       Webster
Everett          Kosierowski      Ravenstah]                            Donatucci       Keller           Petrarca     Wentling
Farry            Krueger          Readshaw       Tunai,                 Dowling         Kenyatta         Pickett      Wheatley
Fee              Kulik            Reese           Speaker               Driscoll        Kim              Polinchock   Wheeland
                                                                        Dunbar          Kinsey           Puskaric     White
                               NAYS-0                                   Dush            Kirkland         Pyle         Williazns
                                                                        Ecker           Klunk            Rabb         Youngblood
                                                                        Emrick          Knowles          Rader        Zabel
                          NOT VOTING-0
                                                                        Evans           Kortz            Rapp         Zimmerman
                                                                        Everett         Kosierowski      Ravenstahl
                              EXCUSED-5                                 Fazry           Krueger          Readshaw     Turzai,
                                                                        Fee             Kulik            Reese         Speaker
Cruz             Matzie           Nesbit         Quinn
Mal`o                                                                                                 NAYS-0

                                                                                                 NOT VOTING
   The majority having voted in the affirmative, the question was
determined in the affirmative and the resolution was adopted.                                        EXCUSED-5

                                 *s*                                    Cruz            Matzie           Nesbit       Quinn
                                                                        Mako

   Mr. READSHAW called up HR 550, PN 2646, entitled:
    A Resolution recognizing the week of October 20 tluough 26, 2019,      The majority having voted in the affirmative, the question was
as "National Massage Therapy Awareness Week" in Pennsylvania to         determined in the affirmative and the resolution was adopted.
honor the more than 7,900 licensed massage therapists in this
Commonwealth.                                                                                           sss

   On the question,                                                        Ms. PICKETT called up HR 563, PN 2665, entitled:
   Will the House adopt the resolution?
                                                                            A Resolution designating the month of October 2019 as "Life
   The following roll call was recorded:                                Insurance Awazeness Month" in Pennsylvania.


                              YEAS-198                                     On the question,
                                                                           Will the House adopt the resolution?
Barrar           Fiedler          Lawrence       Rigby
Benninghoff      Fitzgerald       L.ee           Roae
                                                                           The following roll call was recorded:
Bemstine         Flynn            Lewis          Roebuck
Biz~arro         Frankel          Longietti      Rothman
Boback           Freeman          Mackenzie      Rowe                                                YEAS-198
Borowicz         Fritz            Madden         Ro7zi
Boyle            Gabler           Malagari       Ryan                   Barrar          Fiedler          Lawrence     Rigby
Bradford         Gainey           Maloney        Sainato                Benninghoff     Fitzgerald       Lee          Roae
Briggs           Galloway         Markosek       Samuelson              Bemstine        Flynn            Lewis        Roebuck
Brooks           Gaydos           Marshall       Sanchez                Bizzarro        Frankel          Longietti    Rothman
Brown            Gillen           Masser         Sankey                 Boback          Freeman          Mackenzie    Rowe
Bullock          Gillespie        McCarter       Sappey                 Borowicz        Fritz            Madden       Rozzi
Burgos           Gleim            McClinton      Saylor                 Boyle           Gabler           Malagari     Ryan
Buros            Goodman          McNeill        Schemel                Bradford        Gainey           Maloney      Sainato
Caltagirone      Gregory          Mehaffie       Schlossberg            Briggs          Galloway         Markosek     Samuelson
Carroll          Greiner          Mentzer        Schmitt                Brooks          Gaydos           Marshall     Sanchez
Causer           Grove            Merski         Schroeder              Brown           Gillen           Masser       Sankey
Cephas           Hahn             Metcalfe       Schweyer               Bullock         Gillespie        McCarter     Sappey
Ciresi           Hanbidge         Metzgar        Shusterman             Burgos          Gleim            McClinton    Saylor
Comitta          Harkins          Mihalek        Simmons                Bums            Goodman          McNeill      Schemel
Conklin          Harrell          Millard        Sims                   Caltagirone     Gregory          Mehaffie     Schlossberg
                                                                        Cattoll         Greiner          Mentzer      Schmitt
              Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 31 of 37

1750                                        LEGISLATIVE JOURNAL-HOUSE                                                   OCTOBER 29
Causer           Grove            Merski          schroeder              Bullock         Gillespie        McCarter       Sappey
Cephas           Hahn             Metcalfe        Schweyer               Burgos          Gleim            McClinton      Saylor
Ciresi           Hanbidge         Metzgaz         Shusterman             Bums            Goodman          McNeill        Schemel
Comitta          Harkins          Mihalek         Simmons                Caltagirone     Gregory          Mehaffie       Schlossberg
Conklin          Harrell          Millard         Sims                   Carroll         Greiner          Mentzer        Schmitt
Cook             Hams             Miller, B.      Snyder                 Causer          Grove            Merski         Schroeder
Cox              Heffley          Miller, D.      Solomon                Cephas          Hahn             Metcalfe       Schweyer
Culver           Helm             Mizgorski       Sonney                 Ciresi          Hanbidge         Metzger        Shustennan
Cutler           Hennessey        Moul            Staats                 Comitta         Harkins          Mihalek        Simmons
Daley            Hershey          Mullery         Stephens               Conklin         Harrell          Millazd        Sims
Davidson         Hickemell        Mullins         Struzci                Cook            Hams             Miller, B.     Snyder
Davis, A.        Hohenstein       Mort            Sturla                 Cox             Heftley          Miller, D.     Solomon
Davis, T.        Howard           Mustello        Thomas                 Culver          Helm             Mizgorski      Sonney
Dawkins          Innamorato       Neilson         Tobash                 Cutler          Hennessey        Moul           Staats
Day              Irvin            Nelson          Toepel                 Daley           Hershey          Mullery        Stephens
Deasy            Isaacson         O'Mara          Toohil                 Davidson        Hickemell        Mullins        Shvzzi
DeLissio         James            ONeal           Topper                 Davis, A.       Hohenstein       Murt           Sturla
Delloso          Jones            Oberlander      Ullman                 Davis, T.       Howard           Mustello       Thomas
Delozier         Jozwiak          Ortitay         Vitali                 Dawkins         Innamonto        Neilson        Tobash
DeLuca           Kail             Otten           Walsh                  Day             Irvin            Nelson         Toepel
Dermody          Kaufer           Owlett          Warner                 Deasy           Isaacson         O'Mara         Toohil
Diamond          Kauffman         Pashinski       Warren                 DeLissio        James            ONeal          Topper
DiGirolamo       Keefer           Peifer          Webster                Delloso         Jones            Oberlander     Ullman
Donatucci        Kellet           Petiatca        Wentling               Delozier        Jozwiak          Qrtitay        Vitali
Dowling          Kenyatta         Pickett         Wheatley               DeLuca          Kail             Otten          Walsh
Driscoll         Kim              Polinchock      Wheeland               Dermody         Kaufer           Owlett         Warner
Dunbar           Kinsey           Puskaric        White                  Diamond         Kauffman         Pashioski      Warren
Dush             Kirkland         Pyle            Williams               DiGirolamo      Keefer           Peifer         Webster
Ecker            Klunk            Rabb            Youngblood             Donatucci       Keller           Petrarca       Wentling
Emrick           Knowles          Rader           7abe1                  Dowling         Kenyatta         Pickett        Wheatley
Evans            Kortz            Rapp            Zimmerman              Driscoll        Kim              Polinchock     Wheeland
Everett          Kosierowski      Itevenstahl                            Dunbar          Kinsey           Puskaric       White
Ferry            Krueger          Readshaw        Turrai,                Duch            Kirkland         Pyle           Williams
Fee              Kulik            Reese            Speaker               Ecker           Klunk            Rabb           Youngblood
                                                                         Emrick          Knowles          Rader          Zabel
                               NAYS-0                                    Evans           Kortz            Rapp           Zimmerman
                                                                         Everett         Kosierowski      Ravenstahl
                                                                         Ferry           Krueger          Readshaw       Tunai,
                          NOT VOTING
                                                                         Fee             Kulik            Reese           Speaker
                              EXCUSED-5                                                                NAYS-0
Cruz             Matzie           Nesbit          Quinn
Mako                                                                                              NOT VOTING-0

                                                                                                      EXCUSED-5
   The majority having voted in the affirmative, the question was        Cruz            Matzie           Nesbit        Quinn
deternuned in the affirmative and the resolution was adopted.            Mako

                                 ~s•
                                                                            The majority having voted in the affirmative, the question was
   Mr. STEPHENS called up HR 569, PN 2717, entitled:                     determined in the affirmative and the resolution was adopted.
     A Resolution designating the week of October 20 tluough 26, 2019,                                   ***
as "Pro Bono Week" in Pennsylvania.

                                                                            Mr. DEASY called up HR 571, PN 2713, entitled:
   On the question,
   Will the House adopt the resolution?                                      A Resolution designaring October 28, 2019, as "Steve Blass Day"
                                                                         in Pennsylvania to celebrate the Pittsburgh Pirates icon.
   The following roll call was recorded:
                                                                            On the question,
                              YEAS-198                                      Will the House adopt the resolution?
Barrar           Fiedler          Lawrence       Rigby
                                                                            The following roll call was recorded:
Benninghoff      Fitzgerald       Lee            Roae
Bernstine        Flynn            Lewis          Roebuck
Bizzarro         Frankel          Longietti      Rothman                                              YEAS-198
Boback           Freeman          Mackenzie      Rowe
Borowicz         Fritz            Madden         Rozzi                   Barrar          Fiedler          Lawrence      Rigby
Boyle            Gabler           Malagari       Ryan                    Benninghoff     Fitzgerald       Lee           Roae
Bradford         Gainey           Maloney        Sainato                 Bemstine        Flynn            Lewis         Roebuck
Briggs           Galloway         Markosek       Samuelson               Bizzatto        Frankel          Longietti     Rothman
Brooks           Gaydos           Mazshall       Sanchez                 Boback          Freeman          Mackenzie     Rowe
Brown            Gillen           Masser         Sankey                  Borowicz        Fritz            Madden        Rozzi
              Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 32 of 37

2019                                      LEGISLATIVE JOURNAL—HOUSE                                                                1751
Boyle           Gabler          Malagari        Ryan                      The following roll call was recorded:
Bradford        Gainey          Maloney         Sainato
Briggs          Galloway        Markosek        Samuelson
Brooks          Gaydos          Marshall        Sanchez                                           11~TcIIL~:7
Brown           Gillen          Masser          Sankey
Bullock         Gillespie       McCarter        Sappey                 Barrar          Fiedler         Lawrence      Rigby
Burgos          Gleim           McClinton       Saylor                 Benninghoff     Fitzgerald      Lte           Roae
Bwns            Goodman         McNeill         Schemel                Bemstine        Flynn           Lewis         Roebuck
Caltagirone     Gregory         McLaffie        Schlossberg            Bizzatro        Frankel         Longietti     Rothman
Carroll         Greiner         Mentzer         Schmitt                Boback          Freeman         Mackenzie     Rowe
Causer          Grove           Merski          Schroeder              Bomwicz         Fritz           Madden        Roai
Cephas          Hahn            Metcalfe        Schweyer               Boyle           Gabler          Malagari      Ryan
Ciresi          Hanbidge        Metzgaz         Shusterman             Bradford        Gainey          Maloney       Sainato
Comitta         Harkins         Mihalek         Simmons                Briggs          Galloway        Markosek      Samuelson
Conklin         Harrell         Millard         Sims                   Brooks          Crdydos         Marshall      Sanchez
Cook            Hams            Miller, B.      Snyder                 Brown           Gillen          Masser        Sankey
Cox             Hef~ley         Miller, D.      Solomon                Bullock         Gillespie       McCarter      Sappey
Culver          Helm            Mizgorski       Sonney                 Burgos          Gleim           McClinton     Saylor
Cutler          Hennessey       Moul            Staats                 Bums            Goodman         McNeiil       Schemel
Daley           Hershey         Mullery         Stephens               Caltagirone     Gregory         Mehaffie      Schlossberg
Davidson        Hickemell       Mullins         Strums                 Carroll         Greiner         Mentzer       Schmitt
Davis, A.       Hohenstein      Murt            Sturla                 Causer          Grove           Merski        Schroeder
Davis, T.       Howazd          Mustello        Thomas                 Cephas          Hahn            Metcalfe      Schweyer
Dawkins         Innamorato      Neilson         Tobash                 Ciresi          Hanbidge        Metzgar       Shusterman
Day             Irvin           Nelson          Toepel                 Comitta         Harkins         Mihalek       Simmons
Deasy           Isaacson        O'Mara          Toohil                 Conklin         Harrell         Millard       Sims
DeLissio        James           ONeal           Topper                 Cook            Hams            Miller, B.    Snyder
Delloso         Jones           Oberlander      iJllman                Cox             Heftley         Miller, D.    Solomon
Delozier        Jozwiak         Ortitay         Vitali                 Culver          Helm            Mizgorski     Sonney
DeLuca          Kail            Otten           Walsh                  Ghtler          Hennessey       Moul          Staats
Decmody         Kaufer          Owlett          Warner                 Daley           Hershey         Mullery       Stephens
Diamond         Kauffman        Pashioski       Warren                 Davidson        Hickemell       Mullins       Struzzi
DiGirolamo      Keefer          Peifer          Webster                Davis, A.       Hohenstein      Mort          Sturla
Douatucci       Keller          Petrarca        Wentling               Davis, T.       Howard          Mustello      Thomas
Dowling         Kenyatta        Pickett         Wheatley               Dawkins         Innamoiato      Neilson       Tobash
Driscoll        Kim             Polinchock      Wheeland               Day             Irvin           Nelson        Toepel
Dunbar          Kinsey          Puskaric        White                  Deasy           Isaacson        O'Mara        Toohil
Dush            Kirkland        Pyle            Williams               DeLissio        James           ONeal         Topper
Esker           Klunk           Rabb            Youngblood             Delloso         Jones           Oberlander    Ullman
Emrick          Knowles         Rader           Zabel                  Delozier        Jozwiak         Ortitay       Vitali
Evans           Kortz           Rapp            Zimmerman              DeLuca          Kail            Otten         Walsh
Everett         Kosierowski     Ravenstahl                             Dermody         Kaufer          Owlett        Warner
Farry           Krueger         Readshaw        Tutzai,                Diamond         Kauffman        Pashinski     Wazren
Fee             Kulik           Reese            Speaker               DiGirolamo      Keefer          Peifer        Webster
                                                                       Donatucci       Keller          Petrarca      Wending
                                                                       Dowling         Kenyatta        Pickett       Wheatley
                              NAYS-0                                   Driscoll        Kim             Polinchock    Wheeland
                                                                       Dunbar          Kinsey          Puskaric      White
                         NOT VOTING--0                                 Duch            Kirkland        Pyle          Williams
                                                                       Esker           Klunk           Rabb          Youngblood
                          EXCUSED-5                                    Emrick          Knowles         Rader         Zabel
                                                                       Evans           Kortz           Rapp          Zimmerman
C~vz            Matzie          Nesbit          Quinn                  Everett         Kosierowski     Ravenstahl
Mako                                                                   Farry           ICcueger        Readshaw      Turzai,
                                                                       Fee             Kulik           Reese          Speaker


   The majority having voted in the affirmative, the question was
                                                                                                     iuv~~c
determined in the affirmative and the resolution was adopted.                                   NOT VOTING-0
                               Est
                                                                                                 EXCUSED-5

   Mr. MEHAFFIE called up HR 578, PN 2724, entitled:                   Cruz            Matzie          Nesbit        Quinn
                                                                       Mako
     A Resolution designating October 29, 2019, as "Amusement Park
Day" in Pennsylvania to honor amusement parks and family theme parks
in this Commonwealth.                                                     The majority having voted in the affirmative, the question was
                                                                       determined in the affirmative and the resolution was adopted.
   On the question,
   Will the House adopt the resolution?                                                               ssr
              Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 33 of 37

1752                                      LEGISLATIVE JOURNAL-HOUSE                                                 OCTOBER 29
   Mr. DUSH called up HR 392, PN 2068, entitled:                         Mr. DERMODY. On leave.
                                                                         The SPEAKER. Thank you, Leader.
   A Resolution designating November 7, 2019, as "Vicrims of
                                                                         Representative Vitali is on leave.
Communism Memorial Day" in Pennsylvania.

   On the question,                                                      The following roll call was recorded:
   Will the House adopt the resolution?
                                                                                                   YEAS-167
   The SPEAKER. Representative Kenyatta, on HR 392.                   Barran          Frankel         Malagari      Rothman
   Mr. KENYATTA. Thank you, Mr. Speaker.                              Benninghoff     Freeman         Maloney       Rowe
   I want to say, as I said in—                                       Bemstine        Fritz           Markosek      Ro7zi
                                                                      Bizzaao         Gabler          Marshall      Ryan
   The SPEAKER. Members, please give the good gentleman an                            Galloway
                                                                      Boback                          Masser        Sainato
opportunity to be heard. Please take your seats. This is the last     Borowicz        Gaydos          Mehaffie      Samuelson
vote of the day, and members who wish to speak on resolutions         Boyle           Gillen          Mentzer       Sanchez
will be able to do so after this, and I will stay here for anybody    Bradford        Gillespie       Merski        Sankey
                                                                      Briggs          Gleim           Metcalfe      Sappey
who wishes to speak on a resolution that has akeady passed.           Brooks          Goodman         Metzgar       Saylor
   You may proceed, Representative Kenyatta.                          Brown           Gregory         Mihalek       Schemel
   Mr. KENYATTA. Thank you, Mr. Speaker.                              Bums            Greiner         Millazd       Schlossberg
   And I am not going to belabor the point, but I find this entire    Caltagirone     Grove           Miller, B.    Schmitt
                                                                      Cazroll         Hahn            Miller, D.    Schroeder
exercise with this resolution absurd. I think this is a political     Causer          Hanbidge        Mizgorski     Schweyer
game and farce, and I have a lot of problem with this resolution      Ciresi          Harkins         Moul          Shusterman
being brought up, when there are a bunch of resolutions that have     Comitta         Heffley         Mullery       Simmons
not been brought up on this floor, a bunch of resolurions about       Conklin         Helm            Mullins       Snyder
                                                                      Cook            Hennessey       Murt          So]omon
honoring folks across this Commonwealth that we have refused          Cox             Hershey         Mustello      Sonney
to vote on, and yet we have the time to talk about communism          Culver          Hickernell      Neilson       Staats
and socialism and use this as a campaign tactic to paint folks back   Cutler          Howard          Nelson        Stephens
home with a broad brush because they do not want to be a part of      Davis, A.       Irvin           O'Mara        Struzzi
                                                                      Davis, T.       James           ONeal         Sturla
a political stunt. This is a political stunt. I will be voting heck   Day             Jones           Oberlander    Thomas
"no," and I ask my colleagues to do the same.                         Deasy           Jozwiak         Ortitay       Tobash
                                                                      DeLissio        Kail            Often         Toepel
   On the question recurring,                                         Delloso         Kaufer          Owlett        Toohil
                                                                      Delozier        Kauffman        Pashinski     Topper
   Will the House adopt the resolution?                               DeLuca          Keefer          Peifer        Ullman
                                                                      Decmody         Ketler          Petrarca      Walsh
   (Members proceeded to vote.)                                       Diamond         Kim             Pickett       Wamer
                                                                      DiGirolamo      Klunk           Polinchock    Warren
                                                                      Donatucci       Knowles         Puskaric      Webster
                   LEAVE OF ABSENCE                                   Dowling         Kortz           Pyle          Wending
                                                                      Driscoll        Kosierowski     Rader         Wheeland
    The SPEAKER. Wait. Is Representative Vitali on the floor, or      Dunbar          Krueger         Rapp          White
                                                                      Dush            Kulik           Ravenstahl    Zabel
is he on a leave of absence? Representative VITALI is on a leave.     Ecker           Lawrence        Readshaw      Zimmerman
Without objection, that will be granted.                              Emrick          I,cwis          Reese
                                                                      Everett         Longietti       Rigby         1Lrzai,
                                                                      Farry           Mackenzie       Roae           Speaker
    CONSIDERATION OF AR 392 CONTINUED                                 Fee

   The SPEAKER. The clerk will record the vote —what was the                                       NAYS-30
vote on that, please? What was the number?
   Members, I am sorry. Stay on the floor. We have to take the        Bullock         Fitzgerald      Kenyatta      McNeill
                                                                      Burgos          Flynn           Kinsey        Rabb
vote again. There is a technicality here, so we have to do the vote   Cephas          Gainey          Kirkland      Roebuck
again.                                                                Daley           Harrell         Lee           Sims
                                                                      Davidson        Hams            Madden        Wheatley
                                                                      Dawkins         Hohenstein      McCarter      Williams
   On the question recurring,
                                                                      Evans           Innamorato      McClinton     Youngblood
   Will the House adopt the resolution?                               Fiedler         Isaacson

   (Members proceeded to vote.)                                                                NOT VOTING-0

   The SPEAKER. Representative Vitali is on the floor? Is                                       EXCUSED
Representative Vitali here for the vote or not? Is he on a leave of
                                                                      Cruz            Matzie          Quinn         Vitali
absence or not? I saw him walk back on the floor.                     Mako            Nesbit
   Leader, is he on leave?
   Mr. DERMODY. Yes, Mr. Speaker.
   The SPEAKER. He is on leave.                                          The majority having voted in the affirmative, the question was
                                                                      determined in the affirmative and the resolution was adopted.
             Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 34 of 37

2019                                  LEGISLATIVE JOURNAL-HOUSE                                                                1753
   The SPEAKER. We are going to do committee chairman                Representative Greg Rothman, do you wish to be recognized
announcements and chairwoman announcements first, and then        on unanimous consent? Waives off.
I am going to call up members who wish to speak on resolutions.      Are there any other committee announcements that I am
                                                                  missing? Caucus announcements? Okay.
                  VOTE CORRECTION
                                                                    DOCUMENTS SUBMITTED FOR THE RECORD
   The SPEAKER. Oh, Representative David Zimmerman, you
will be recognized, I think on unanimous consent.                    The SPEAKER. At this rime Representative Dush wishes to
   Mr. ZIMMERMAN. Yes.                                            submit remarks for the record. That will be accepted. No, no; you
   The SPEAKER. Go ahead, Representarive Zimmerman; you           do not need to say it. It is accepted into the record. Thank you.
are recognized.
   Mr. ZIMMERMAN. Thank you, Mr. Speaker.                           Mr. DUSH submitted the following documents for the
   My button malfuncrioned and I would like to be a "yes" vote    Legislative Journal.
on SB 694.
   The SPEAKER. Thank you.                                           (For documents, see Appendix.)
   Mr. ZIMMERMAN. Thank you.
                                                                     The SPEAKER. Representatives, we are going to have people
               STATE GOVERNMENT                                   speak on resolutions, so if anybody is going to remain for the
                                                                  remarks, please be seated.
               COMMITTEE MEETING
                                                                     I am going to begin with Representative Hill-Evans. She is
   The SPEAKER. Representative Garth Everett, the chair of the    speaking on HR 524 and should have the opportunity to be heard.
State Government Committee.
   Mr. EVERETT. Thank you, Mr. Speaker.                                        STATEMENT BY MRS. EVANS
   The House State Government Committee will reconvene its
meeting that was recessed at the break in room 60, East Wing,         The SPEAKER Representative Hill-Evans, you may proceed.
right now. State Government Committee, 60 East Wing,                  Mrs. EVANS. Thank you, Mr. Speaker.
immediately.                                                          With the current opioid crisis reaching epidemic proportions,
   Thank you, Mr. Speaker.                                        many health-care professionals are doing their best to reduce
   T'he SPEAKER. Thank you, sir.                                  substance abuse. At the front lines of the epidemic are licensed
   The House State Government Committee will reconvene its        pharmacists. Nearly three in five American adults take a
meeting that was recessed at the break in room 60, East Wing,     prescription drug, according to the Journal of the American
right now.                                                        Medical Association. That is one of the major ways that
                                                                  pharmacists, especially today, play a vital role in our lives. These
                                                                  pharmacists work tirelessly to help improve the usage of
          ANNOUNCEMENT BY MS. HELM
                                                                  medication and advance patient care in all practice settings. By
   The SPEAKER. Representative Sue Helm, do you have a            instructing and assisting citizens on the proper usage of
committee announcement? The chair of the Urban Affairs            medication, these pharmacists aze saving lives and helping
Committee, please.                                                Pennsylvania fight the opioid epidemic.
   Ms. HELM. Thank you, Mr. Speaker.                                  In recognition of the critical role they play in our lives, I am
   The House Urban Affairs Committee will be holding a joint      proud to present this resolution which designates October 2019
public hearing with the Senate Urban Affairs Committee            as "Pennsylvania Pharmacists and Pharmacy Month." Ow goal is
tomorrow, Wednesday, October 30, in hearing room 1, North         to recognize the many contributions made by pharmacists to the
Office Building, from 9 a.m. to 11 a.m. The purpose of this       health-care field throughout the Commonwealth. In Pennsylvania
meeting is to discuss HB 1559 and SB 775. Thank you.              we have 23,3941icensed pharmacists working toward improving
   The SPEAKER. Thank you, Madam Chair.                           medication use by reducing abuse and advancing patient care in
                                                                  all practice settings, such as hospitals, community pharmacies,
                                                                  drugstores, and the pharmaceutical industries.
               CHILDREN AND YOUTH                                     Through their extensive training, pharmacists are another line
               COMMITTEE MEETING                                  of defense against the opioid epidemic. They diligently work to
                                                                  protect patients by identifying harmful drug interactions. Their
   The SPEAKER. Chairwoman Karen Boback, chair of                 lmowledge ensures patients will receive the proper care that they
Children and Youth, for a committee announcement.                 deserve. As we recognize pharmacists in Pennsylvania, let us also
   Ms. BOBACK. Thank you, Mr. Speaker.                            acknowledge the Pennsylvania Pharmacists Association, a
   Children and Youth Committee will have a voting meeting        membership group that includes pharmacists, students,
tomorrow regarding HB 1290 and HR 573, at 10 a.m., in room        technicians, part-time employees, as well as rerirees. For over
60, East Wing; that is room 60, East Wing, 10 a.m.                140 years, this organization has been the leading voice in the
   Thank you, Mr. Speaker.                                        pharmacy field through its promotion of the profession, its
   The SPEAKER. Thank you, Madam Chair.                           advocacy, and providing health education throughout our
   The Children and Youth Committee will have a voting            communities in order to enhance our State's overall public health.
meering tomorrow at 10 a.m. in room 60, East Wing.
              Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 35 of 37

1754                                     LEGISLATIVE JOURNAL-HOUSE                                                    OCTOBER 29
   This month will be a rime to thank these professionals for their   entertainment, and let us not forget the food. There is always an
dedication and commitment to patient care, and it is also a time      option, whether you are a fan of the kettle-cooked corn or the
for me to say thank you to my colleagues for a unanimous vote         funnel cakes.
in favor of making October 2019 "Pharmacy Month" in                      Pennsylvania is fortunate to be home to more than
Pennsylvania.                                                         14 amusement pazks, and today we want to celebrate these
   Thank you, Mr. Speaker.                                            businesses specifically for the important role they play in
   The SPEAKER. Thank you, Representative Hill-Evans.                 bringing local families and travelers to the Keystone State.
                                                                      Among the numerous amusement parks and family theme parks
            STATEMENT BY MS. PICKETT                                  in the Commonwealth, we aze recognizing: Hersheypazk,
                                                                      Kennywood, Knoebels, Dorney Park, Dutch Wonderland,
    The SPEAKER. Representative Tina Pickett is going to be           Waldameer Park and Water World, Sesame Place, DelGrosso's
speaking on HR 563.                                                   Amusement Park, Kalahari Resort and Waterpark, Great Wolf
    Ms. PICKETT. Thank you, Mr. Speaker.                              Lodge and Water Park, Camelback Aquatopia, Split Rock Lodge
    Mr. Speaker, I rise today to thank my House colleagues for        Indoor Waterpark, Lakemont Park and the Island Waterpark, and
their unanimous support of HR 563. This designates the month          Conneaut Lake Park.
of October 2019 as "Life Insurance Awareness Month" in                   I would like to give a special recognition to Hersheypark,
Pennsylvania. As cochairs of the House Insurance Committee,           which has been part of my district since 1906. Collectively,
Representative Anthony DeLuca and I sponsored this resolution.        Pennsylvania-based family theme parks and water parks entertain
It urges our residents of the Commonwealth to learn more about        more than 12 million visitors annually and support more than
life insurance and its benefits.                                      16,000 jobs.
    Life Insurance Awareness Month was started 10 years ago on           For these reasons and many others, we are proud to officially
the Federal level to educate Americans about the importance of        recognize October 29, 2019, as "Amusement Park Day" in
long-term financial planning and to encourage them to take stock      Pennsylvania.
of their life insurance needs. According to the American Council         Thank you, Mr. Speaker.
of Life Insurers, Pennsylvania residents have $13 trillion in total
life insurance coverage. In 2017, $4.6 billion was paid to                        THE SPEAKER PRO TEMPORE
beneficiaries, providing a tremendous source of financial relief                 (AARON D. KAUFER) PRESIDING
and security to families that experienced the loss of a loved one.
    However, despite these numbers, there aze still too many            The SPEAKER pro tempore. Thank you, Representarive
Pennsylvanians who lack adequate life insurance coverage. One         Mehaffie.
recent study found that 30 percent of U.S. households have no
life insurance whatsoever. They leave a significant portion of the
                                                                                STATEMENT BY MS. DONATUCCI
population without a financial safety net. Social media and
information resources exist to help consumers better understand           The SPEAKER pro tempore. The Chair now recognizes
how life insurance works and to provide access to licensed            Representative Donatucci on HR 479.
professionals who can assist in the purchasing of life insurance.        Ms. DONATtJCCI. Thank you, Mr. Speaker.
    During Life Insurance Awareness Month, the House of                  And thank you for supporting HR 479, which coincides with
Representatives does encourage Pennsylvania consumers to think        the United Nations General Assembly declaring October 11 of
about their need for life insurance protection, seek advice from a    each year as the "International Day of the Girl Child." Its
qualified insurance professional, and take the actions necessary      movement spans across the globe. This year the Day of the Girl
to achieve a financially secure future for their loved ones. There    has a theme of "GirlForce: Unscripted and Unstoppable,"
can be uncertain economic times, and this will help offset that for   encouraging girls to break down barriers imposed by exclusions
our citizens.                                                         and stereotypes.
    I thank you, Mr. Speaker, and thanks again to all of my               I know my fellow women House colleagues, especially those
colleagues for supporting this resolution today.                      who hold the title of first woman in their respective roles as State
    The SPEAKER. Thank you, Madam Chair.                              legislators, can attest to the challenges faced when permeating in
                                                                      these male-dominated spaces. We bear the scars of being
   Representative Todd Stephens. Is Representative Stephens on        dismissed, overlooked, and disrespected because of who we are.
the floor?                                                            We persisted and continue to do so, but girls around the world
                                                                      and in this Commonwealth still face many challenges as they
          STATEMENT BY MR. MEHAFFIE                                   transition into adulthood. Women are still paid less on average
                                                                      than men, and they continue to be judged for wanting an
   The SPEAKER. Representative Tom Mehaffie, on — I just go           education and career instead of marriage and children.
in order on the list — HR 578.                                        Essentially, they are indoctrinated into a belief that their
   Mr. MEHAFFIE. Thank you, Mr. Speaker.                              existence revolves around a man's worth.
   I rise today in gratitude for the support of HR 578, which            We must shake this archaic mindset because we are losing our
officially designates October 29, 2019, as                            girls. Our girls need to laiow that they can jump this script and
"Amusement Park Day" in Pennsylvania. For decades,                    become unstoppable. We must encourage our gals to dream big,
amusement parks have not only been an important part of our           achieve their goals, and make them resilient to these stereotypes.
tourism industry, but also a great place to spend time with family    We must show our girls that they are powerful.
and friends. These amusement parks offer rides, games,
             Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 36 of 37

2019                                    LEGISLATIVE JOURNAL-HOUSE                                                                    1755
   I ask that you join me in ensuring Pennsylvania girls are also                BILLS REMOVED FROM TABLE
recognized in this year's "Day of the Girl." Thank you.
   The SPEAKER pro tempore. Thank you, Representative                   The SPEAKER pro tempore. The majority leader moves that
Donatucci.                                                           the following bills be removed from the tabled calendar and
                                                                     placed on the active calendar:
            STATEMENT BY MS. BOBACK
                                                                           HB 419;
    The SPEAKER pro tempore. The Speaker now recognizes the                HB 1061;
good lady, Representative Boback, on HR 539.                               HB 1457;
    Ms. BOBACK. Thank you, Mr. Speaker.                                    HB 1597;
    I thank my colleagues in the House for their support of                HB 1665;
"Narional Teen Driver Safety Week." National Teen Driver                   HB 1719;
Safety Week is a federally designated time each year to raise              HB 1754;
awareness of teen driver safety topics and to seek solutions to            HB 1770;
unnecessary teen deaths on the road. Motor vehicle crashes are             HB 1772;
the leading cause of death for adolescents and young adults in the         HB 1782;
United States, and many of these deaths are preventable. Crashes           HB 1862;
and deaths occur because of any or all of the following: a driver          HB 1890; and
distracted by cell phone use and/or other passengers; a tired or           HB 1907.
fatigued driver; a driver experiencing strong emotions; a driver
under the influence of alcohol or drugs. These young people were        On the question,
loved by their families, good kids, full of dreams and hopes for a      Will the House agree to the motion?
long, meaningful life. We all know too many of the teen crashes         Morton was agreed to.
resulting in death and they have occurred many times in our own
legislative districts.                                                               BILL ON FINAL PASSAGE
   Through this resolution we can recognize "National Teen
Driver Safety Week" and encourage the people of this great             T'he House proceeded to consideration on final passage of
Commonwealth to engage and empower licensed teen drivers to          HB 827, PN 928, entitled:
become safe, skilled drivers —not only our teens, but each and
every one of us.                                                         An Act designating certain activity by the Delaware River Basin
                                                                     Commission as the exercise of the power of eminent domain that entitles
   Thank you for your support, members.                              the owners of the property in quesrion to appropriate and just
   Thank you, Mr. Speaker.                                           compensation.
   The SPEAKER pro tempore. Thank you, Representative.
                                                                        On the question recurring,
   Now we are on to housekeeping.                                       Shall the bill pass finally?

                 BILLS RECOMMITTED                                                            BILL TABLED

   The SPEAKER pro tempore. The majority leader moves that              The SPEAKER pro tempore. The majority leader moves that
the following bills be recommitted to the Committee on               HB 827 be removed the active calendar and placed on the tabled
Appropriations:                                                      calendar.

      HB 21;                                                            On the question,
      HB 190;                                                           Will the House agree to the motion?
      HB 1315;                                                          Motion was agreed to.
      HB 1459;
      HB 1825;                                                                    BILL REMOVED FROM TABLE
      HB 1896; and
      SB 456.                                                           The SPEAKER pro tempore. The majority leader moves that
                                                                     HB 827 be removed from the tabled calendar and placed on the
  On the question,                                                   active calendar.
  Will the House agree to the motion?
  Motion was agreed to.                                                 On the question,
                                                                        Will the House agree to the motion?
                                                                        Motion was a~eed to.
             Case 2:20-cv-00966-NR Document 415-32 Filed 08/28/20 Page 37 of 37

1756                                     LEGISLATIVE JOURNAL-HOUSE         OCTOBER 29
     BILLS AND RESOLUTIONS PASSED OVER

    The SPEAKER pro tempore. Without objection, all remaining
bills and resolutions on today's calendar will be passed over. The
Chair hears no objection.

                      ADJOURNMENT

  The SPEAKER pro tempore. Representative Jones, of York
County, moves that the House now adjourn until Wednesday,
October 30, 2019, at 11 a.m., e.d.t., unless sooner recalled by the
Speaker.

   On the question,
   Will the House agree to the motion?
   Motion was agreed to, and at 3:53 p.m., e.d.t., the House
adjourned.
